,~uise Pearson Clerk
Court of Criminal Appeals                 §                Ex.Parte Shane T. O'Grady
P.O. Box 12.:308                          §                RE: Cause No. 58863
capitol Station                           §                412th Judicial Court
Austin, Texas 78711                       §
                                          §
      Dear Clerk, at this time I find it necessary to request your assistance to the
following.
     ·Now comes Shane T. O'Grady in Cause No. 58863 in Pro Se status in a Nunc Pro
Tunc Motion that was originally filed in the District Clerk's Office in Brazoria
County on May 07, 2015. He now request this clerk pursuant to Texas Rules of Court
to perform his ministerial duty of serving the District Attorney Jeri Yenne 408-A,
111 East Locust St. Angleton, Texas 77515. O'Grady has no use of a copy machine to·
make copies himself to send the District Attorney's office due to his incarceration.
      1) O'Grady objects to the District Court's ruling on or about May 07, 2015 by
judge Denman in the 412th District Court. Enclosed please find one page letter from
Judge Denman dated August 25, 2015.
     2) In accordance with law O'Grady had asked for Judge Denman to Recuse himself
from making any rulings on these motions because of his relationship to the case.
     3) Please note on pg 1Lof 17 that Judge W. Edwin Denman Recusal himself in this
case at hand for being for being disqualified from case/cause No. 58863. See now
argument.
     4) O'Grady will now ask the Court of Criminal appeals to review these motions,
and either rule on them, or remand back to the District Court and order that Judge
Denman Recuse himself from c~use No. 58863, and order anothe~ Judge to make rulings
on motions enclosed.
     5) Pro Se Applicant kindly request acknowledgement of recipt of my filings by
returning applicant a stampfile copy (my motions and this notice) .. JPlease find a
self addressed stamped envelope enclosed. If any filing fee is needed please notify
O'Grady of filing fees.
                            RECEIVED IN
                     COURT OF CRIMINAL APPEALS

                            SEP 15 2015

                        Abe~ Acosta, Clerk




                                                       This document contains some
                                                       pages that are of poor quali~ ,
                                     17 of 17          at the time of imaginSJ~ --~--"'
                                         W. EDWIN DENMAN
Brazoria County Courthouse                                                         Houston 281-756-1915
111 East Locust                             DISTRICT JUDGE                       Brazosport 979-388-1915
2"d Floor, Suite 201                       412th Judicial District                 Angleton 979-864-1915
Angleton, Texas 77515                                                             Facsimile 979-864-1918


                                             August 25, 2015

Mr. Shane Timothy O'Grady
#1614317 .
McConnell Unit
3001 S. Emily Drive
Beeville, TX. 78102

          RE:        Cause No. 58863; State ofTexas v. Shane Timothy O'Grady; in the 41ih District
                     Court, Brazoria County, Texas

Dear Mr. O'Grady:

      Ms. Rhonda Barchak, District Clerk of Brazoria County, has forwarded me your letter of
August 10, 2015 requesting that I sign Orders on the Motions that you sent in May of this year.

        I had reviewed your Motions right after they were originally filed. However, I found no
merit in your Nunc Pro Tunc Motion, so I could not sign that Order. In addition, I no longer have
jurisdiction over your remaining Motions.

      Since I no longer have jurisdiction, I cannot either grant or deny the relief requested in
your Motions.



                                                          ~tru~
                                             ·-            W. EDWIN DENMAN
                                                           Judge, 412th District Court

WED:lmk




58863- O'Grady ltr 8.25.15
      •,

                                            IN THE
                                   COURT OF CRIMINAL APPEALS
                                         AUSTIN, TEXAS

           EX   PART~   SHANE TIMOTHY O'GARDY   §   FROM THE 412th JUDICIAL DISTRICT
                        Cause No. 58863         §   COURT OF BRAZORIA COUNTY, TEXAS
                        Pro se                  §

            REQUEST FOR LEAVE TO FILE "JUDICIAL NOTICE," "PLEA OF ABTEMENT
                     AND PLEA TO JURISDICTION" AND "NUNC PRO TUNC"

           TO THE HONORABLE JUDGE OF SAID COURT:

                NOW COMES SHANE TIMOTHY 0 'GRADY, also known as Applicant Pro-
           se is currently incarcerated at the McConnell Unit of TDCJ-CID,
           #1614317,  Bee County, Beeville, Texas and files the above refer-
           ence cause number, moves in Pro se status as follows~

                                     I. "JUDICIAL NOTICE"

                Judicial notice of adjudicative facts pursuant to art. !I.-
           Judicial Notice, Texas Rules of Evidence, rule 201. This rule
           governs only Judicial notice of adjudicative facts. When judical
           discretion is the best system of law wh~ch leaves the least
           discretion to the Judge. This i~ an advantage which results
           from its certainty. See now, Burton's Legal Thesaurus, 5th ed.,
           pg.  19~  and. the Texas Lawyer Criminal Codes and Rules (2013)
           at pgs~ 1.113-14.  "Judicial Notice", on appeal should be taken,
           if at all,    ~Where  necessary to avoid an unjust judgment." (at
           456 of) Watkins v. State, 245 s.w.3d 444, 455-56(Tex.cr.App.2008)
           cert. Denied, 555 u.S. 846 ( 2008) ~(Ca.vt' 0;Y ?j~ ~~ f 1 7)




                                            1 of. 17

,.
...
                      k£/Oo.s/.J/1. S7/ft't:1 ~'// jaj-s,i_ fo{)_; · (;,~(q(, {rkld, (f/l~Jm.
                      •                                               -       d'    4                 .       Q·     .      .         .
                                                                                                                                                 t1#J. .:IZ0N_7a !:J~_/l_Z-$.t'Lt!;;_l/i?(J__
          .If Pt._Ef}_/j..; f}etfTFIJ?e.lT;__"Jlj ChAI/GJUGt;~ 771£ 'PL/1/~T,~J. !Jie~M~5_·__
        . l3y_flllEGiJJG 'i11oT6 oe&---a~!JF T/k_? fJwiJ'DW~s ~/!@o).IU 7JLe__
    . · Sufc-_cBAJAltLl . Go· =i_oR);.JIJfG[j ~AJ tis ~G"AJL                                                                          ,   Ck!JJil;J;,u                p   'tSf2?c,11fL
         . E?ie£P"J1~_'1 _k, _1/_i?l/_fct£ USE_"@_f.JD_'bR.E-as_{)a~7JUE. /)~~5',_._
             !Jddlless.rltc:-IJ()1~&-J}i:Jt3:ci2_1lPPIJfbcJJT o.uiJjE'-~Ildz &_!2/.HIItJJ~-,.- '-._
           ·         '' ·Pu:-e_ i;J IL13M~ _ /k /4;;1J_/(_/.G" ra_!lddl{£~~-~-·~-c1J:£ fla!J~
                                               11


         J~C:J$1 f}ddl(£~.s£_S_G_:Ditc!z:l ;iJ PU/l{)IVG_ TJ./~T Rt£_~;ges Bll~
                                                                      D                 .         /.)         ~                 D            .             .        , .         ""-::>
                · {)ti[SJI)F @_f!L£11/j)/Yf;, T_Jld;;__JiBfJU.I_RES~GZIJ/lt:MC£' ~LIJ€" ~~-·_
         I                            •




        . 'PLB~D1JJG
    · '-:
                 "' L____!J
                        II/) /).                                    e, . ~ . .,
                           __ ~/J~E!Jf-;~_1/IJ)f-Li/_;JJ&J_/I_&!_uZi~_AA/ lkL 'tP/2._1/~IJt-
                                                                                            4)            .    t!J




       . I G~;vT lvt{o L41Js_B£eM___lvllt!A~-Gc D o~ l$~8_8@L lij ''B£-l..vl-~~-
    .·. Til_c7 RBJ,o. beGJlJ_EtJD oi ~-t!bu&T!£ o/J;~ii)A:J ~~·: UJJitu77~tJR_-_
                                                                      1



    . ·izt?tJ_fdcTS
    '        t'-' .           .       ·1              .
                                                          {P!L c~~J_e_tlA2
                                                          I   6       I
                                                                           & e&fJ~a:EtGiZEo_·/IS_ El~fL-
                                                                         M . .                "  1/  .
    . .JL~~!J_L o /L_.-. i!JIC~bU L~IG-..                                        . lfft? /fzJw T_Jic_, ~G-ut&O.~I.S:_/LE~Jh /)t; ~                                                             8

        C!.1i'IUIJJ6. wtW;vG                                      ~ LJJJJ1LS_L_ro e_fia,j_£_/)~1/&ilJJ.l &1 II '£VJ~;i::_
        tt; ]]ft;-:_{lB_tvJJi_b_EotG_PokiiUIJtCE"" ~ IIPJ6T_i/Ef6_;_Suuf~!Js· C!n)_~~
I      UT/';;t::.,_'/1_ WR.iJ/UG~AlOI . -~fl:/l..J~#.-·~51~ oe LE6/)_i_~,/ :ZJJOtR,£111~--
       e/16_~ lie:_ I/1L£G_E5 TJ.Jcd tt~ Hontf!GilBec~. JkiJbELA.t_t~J~' ' ;
    ·' b?!V/1/l/VJ Pu,/LE_Qs_G_'lu_t.,_L/j_ /J8usc:-D ~ ~Ti/v/UTf_~&·Nb_
        .~L ·JJ.-p1LE1_i/&2_A./a_.4-uT,J./6.etrt O£/e-72. .P/20C«t1;N§S ~_dfs--·
              ·IJcTioNs~;}_Q.C AJUlLiif f1 lj__E O~es A.llf'JLBa:ssess -t:~-;ScftL8_:::_
             . l7LJ Q~11 t-'rf/c,!J_71~AJ.5 (o Ba~ T_i/;E . f?11 fJII c/Tr_1 oR_ ;::l~Jt/ilz ·~y_~~~-:~].
             ~            '       .        A
                                           ~
                                               ...
                                               ...,               ~
                                                                          .
                                                                                   /)    v~-, .)f7X'-"> , ,
                                                                                                  t:J
                                                                                                                                    ':[)-        .         , "-··
                                                                                                                                                             ~-., , , r     r-t A.
                                                                                                                                                                       .. \ ·
                                                                                                                                                                                         ~tP' :)Lf,:~      ' .
                . ~S?eultLI~IEtl__T_IU)YJ r'IJ/Z:f7~ut_~/V r!&6_bc_c.(&-21_E~~:;~~:I[}.
                 fet,/[[j~AJ:sti:P 7D e!b_e_:__.t)IL                                              P1112rl.,1             m~.s e.onbuut__ fiJ~z!Jit:cc~_
                                                                                                      !Je - c5' c9- I 7 .                                                            .   't, ,:;,,
    tr:BJvo ~tl OJ 77J1c---, ~o121A!OlF J41J&b'J W" EiftJJ;:J /)eA/IYJ-EiJ
  . .~IJ5~tzaLLaws: Juo&t? .DG~VfrJeJJ tuFtS fJR.EzSe;:T7otG-bW!..J
      . {j£_11)1.)1/J :T~tj__;il_D;CCfrJtNL' ?i~t.J~'-i.:> rtl_p ~z-tiu· ~IJJ~
     PB&:~e-iJJ =fo/l, THE J.u~U~al)i_et_r_ r;f}_G_u;Lr'f_ P£HJLt611:MetLL./ ·
    ·tLkeD_f3_y_ TJI·l? "Ju.JLif-~_O_Ee voAJ t;)t_/j;fj_~f~{JJ_ g'fl_!_tl_:::-_8~s~ellflz;~!')_
    "" . . -"      ' .           -            .
  . ~-LJJ/J1i.t-rf'4E/J__L__f1PJtJ__Gkf/_L~tt~~1;3-P§S· IN. . . /. . ''8 II
                                                           ' t:i!Q_    ' .. I
                                                              _ _· /2_!j~--~
     J'Ul)1.c;ii; L IJ1sTi6~cT &u~ S,GtvE_D_E_'f-_/&.2" a:iwJAJ /lG"w/Pt!JAl__
     fkEs,~,~c:, JUIJ~e. Pwtfse-. ~ril_e--1_7Jl8_t?, ~ ~ll~--~
      {!_eRI11-n3-D-.&_!!_,e_s o1 oeJ8-,N11L _f}_Pf/L,tiiMLIJlaw~.Rr~~:-.-:~D_


     f) II /f(J; C£.£1) 5 1/_Z_rER. Jl)ov., I~ ,;? oo qJ. 11 i3E IJ,f;lf{t:,{) !1
                ~ 1/l'lA - · ,       .   ~    -        ""    _ , J.. s '1/1 ll               e-o·    II
                ~ ''"bliOIJ              To/2 du{)(.::Z,ncllJL  1vUNu r'llO                  lUN~·
                                                               r.,
      ~ fJuaeas.e 07_1LJUDG.lYJD-lCA}_U/Ue lfu;IuiJG ts Tb &1V2€c;C8._~RL~IIL­
     . · ~R.Ror< i~UTI/c ..ui.Y- G/UJ&Al_LJ zon..IJ M6!/0AJ ~{G_Lt.#:/.illJcNZ· VtiAJG/Itlf_
       .·/JJII()t:· IN· lft~a_ER1/Jb JittJG~a .              .J7L, -                    ~.           .
                                             0  . 0-·     .    .              .              _,.-..           .
             _ _ _.___r/fff 1/J~u,n.it 110 fl_&_ce_t2J)#J6_?o£_£Lcl.l~l)611'1eiit
.         /I)_UJVC P/UJ /u,viv IS Lv#ilr J[!_IJ6 mc-,.v/ ~/Js JFAK)~-ij)}PA!o-r' .
.,_ _··~~ .t-Wllllt.""
                .  . .   .
                           ;}tiiJ6/YJe~
                                   .
                                       Sl/oatd ae· .rn~6Jtr~
                                                      . .         · ·
                                                                     8EG"A1
                                                                       ·
                                                                             R.e_•-:;«1).!~.~6-~-~:
                                                                                ·r'·' ;.. ·\ IYc~r:A 3\j>.;-
                                                                                                             .f.
                                                                                                                                    '<

  . . _:z?L_, , ~tWltfJ.~ll LoPGz, 1 P788 Stu'· 3d_ /~ /Bs:_F~~~*·'~-jt
    .           .7 -   [    I • =7      . iO . n ~·) . . ·. -r::; . L'     Jl r;;. ,~~, {7... :~/i)!o.·- ,-:.r'v
      ~f)7l:)P .·.Jsr/Ji5T:j_ P/e>0~1 . /JO t;?t>~ ·-.'-~i_veAILf')A..lS".&a£ll.f_lQ~/·-··.__
        '· ·..·. . . ·                                ·       .re~   Cfot.J]l' · : .            ·         ·   .: , ·. : ·\::;.q··
                                                                                 ....   •,
       /:'fwc:J~73 '/82(te".t1. .9~- a-P/;!o .;l~e>JJ.Jo ~).
      , Cl              .    ')   .          --;d'-
                    #   ..                   ..£K..-1'                                   .p

     "--/-/i_ J;L.tJtct#l._, efG,eoiG oecu~GS W/fci'J ll/_e~~II)B"R;;S__
      AA.J /S,Suc I?~Uc? /J?/1/$:(£"-J_/l~ G"/ZR_p;Vccu.s Pt-ci;L;,AJ" s~.(!p/Y)~i r,
    /lUtM,i.JJ&JI'J~C/2'_r/. Dif3ReLLr!/50_~k/ :SYo1 58-QJ_@£. l'htjl_
' ..:z:i IS IW 6/2R.o fl._;_';.;_ Rt?~L~6.LII£~.:Tu.u 1/. {uePc-YG)_L/lisE?o£-k'k}-f"lE£~72Jd/'.rmP,Qv/ )),~A _
                                                                                       1
      · .;Ja_o 81!1.3d_~3_7rS:.'f_3_(&.t:A~ -lee_Adi~N/i_:;J.oob,~ /f?r:i,_"
                            ------------------~~~~£EL~MO~~~
    . L~~-~~e-~L,;._;b 1J frlo7io~_7_4/L Jld;tbM££lCAiuUG_/ND_7i2Al_c,"$et:= .
     ~~R~:s_ ~ f!btCEL' e/vl L_~c£~ 3Lb__!_lllc; /;ZEJEd/ab~/1__
      IYJtililw ~og_~utJGfl/J~L_ NUJJG ~ Tu~v~# BG-.~~-15. t:b.o~.­
     ..1/llEll_.~ r!o~EL · LC!sG"s_/!i.-FAJ/I/6f-_ f:bc.ve-& oe~~-~Jj}l)~
  . . ~ £;v,-e-~ tl. _fOe,;t}R.£-fL>t/€£ ;:J~_fJu¢· t:}:Qpe_tf?67 :z;vc,.7J2h ~­
     ~ _£a-gL_ 0Bq6.8Z (~;t;.._~~-t~o~~,v_Cisi-_ j)~iQ_JfjtJ_~ 1.:/0IIJ!i{)-:
  .· (:r&IJ607t"}-3LIJUALG fk.o ]2;A)y, C?~AL-86 £~EZL o,vL t~&fl:gl¢__··~
      rlie ~u~ Lo~e-s ·Pt e:A.~,1/0~/b_~~J ~ ... · ·                    ·~p~Tile~n:_
 I
    51/~ut../) /J1p{)_.;l_'f__ 771£" JfL_t;_(;l)!)~eiiL Bc-:c&_L/dK t'l-ts ~~&ott/Uiq-;:_
       .        .


  i /J, ~~z "tiM___ TilE lb.WC"~ 70 /Y}o{);i_~_7Ji£,J~tl~CML/l6
. ~ . /(s~;£_/?tEll)_,~_B-@2/J~:/-_ /i,cUCFR- ovc:_/G __TIJ& J~GIYJe#l;-
                                                                                              to,_
                                                                                                ._. _
     .· ~.s=--~~. ,€ O,~~         f!. i?Pl2Li3_J_{_GJ    (I   L. /)1. lk::"'lJLr/it'~ :j:NC,   i/.
      _el!i~As;. -.2~1.Siv"Zd_(£t/~_'lii3-'N{!ff){. L'l%),_.LI/Ale ii.a#kF"~u/fL_
                1
     eo i/, Sm iiLs~ ' E_tY-u i AJ .::INc. .. I- . I() 5{,() ~e,. 3;·~{12?~-~eco)(J_
           0
                                                                          .    .
                                                                         .,         ~
                               .                                                       .
     ·.· . --z IL-r-:-A
                         '                                                     '



                            /2e"t;atll/L_GIL!iND_~gjf_ 7 ~72M_fiJ_I;igu__~litv_---'---
..       .Jal)_/_c~A-6 J>Jsr~izr &u£1; 8£6uv /JA/()_~LIJ eJJ wlTIIJ~ .1/pO iPil r11~ _
      ',\J. ~a/Jf_t__        ol i3R!Iw'!     11 AAJ0 LEro~ STII re 0~ 7'€k'AS_, ~cY_t>aEiii£ !ltrn . . -
       t!)R IJ/IJte;;-       tu,   EIJtu )A) L>_EA./fl'JIIbl; :7UtJ6C lkE-t2i1JiN&     tu111~ H k-7zm_
        t&-6/JA-J OAJT,H~ _d~ Dft!L~_Ji;JLU~~-/l_.,j)~) dOlO A,u;tvi(J{di6titri_
     _- ~ tJPc--R,IJTlaAJ 6) Ll)aJ 9/V lllc ~oTI/ J)~ o7 Jull/e; f).,,L), 0Jo;~ Tit£_
                                                                                               7
       9tJltfXVI~ ~-(]1}-tkfltr d, sea~ 3 {l_,tj_/Ut£ ~r~17
                                                              ~~w~-~4~/.u6    , L"O &JilL.                        1t


       SrFJr~:; (8_16=K_'*5 t/s_, SliiJALe-_LiJ17_o.TJI~ O!&ll_/1~~/~ T_J/£_{};~7724~ · .
 . . ~~61               ifiv;zoR#; f!ou;V!!J? 7.i.e'-ts~ti/2rii.JiL.:J~f:./;f{__, /.);;T~c,L . ·~-
     .. · (!,{)u€/? ~         Q 1 GllliLif_ /Uaw PR_e_seA.LTS EK;/J&;_./:s_JLpm/J€£;5__
        . /-1]~/is· ?-_Qilf?t.US_Tlill_l et.e_"l_~L'f__SI/_~ws/Ilie 'tltTif f!ouil:T
     ·· \kaGc- /lt?tJMl)_tJ_fkt;-d:aiNb1 ~!l!GO /I;VtJ. R~CEo eN G'b1~
      • ,~~-Tiil£ it-NOIN(; lJJIJJ~_efill            ''fie  4Lso 11 1/€:/1/lLJ Tf/e ~-
                    . o                          I·    ;.          I ., ...    . ,      , 9_..r; - -
     .· I/~_EVI.IJ6'NC(:f"_:}f.M!."m_ t;luL.; SlaiU i!omPL/J/lUIIJ6 LvJTAAF$15 ~
                                    .                                                      .         ~~ '·   '·
                                                                                                                       :i0J
                                                                                                                       \


      . ~M:S_zfi;_t;_~--eu£y_       &-61J/J o,v A/ov6::Mge-g ~ O?o"~~"
             ~           I              /i      · A } - - . '-> LJ /L -r;-      "...,. 'i ~~~ )8,. 8t?~-· i.
       . · . 7 au.Gow S ~               tL)_T~ I'H/TJ &'    .                                                                                .                                           .               '     .   .                         .

         /JRGu./YJG1/77om/,{!) /                                             ·.               .. ·       . .                                . . ·.                  .· .                           ..
                                          d                                              .#               II'      D                                                /, ·

             · ::;.;LBO· l;;VTJ./2 L/IZTJjJld>t~I/IL D;:;r::l'Otvv C!cuR/T;;liJ S6t::7A/PtU                                           . •                      II

                                  PI ~~s,
         \.__ j_/:¥tl'-!D_'-L. 8___
                       .         ,    A . •         II        ''                 ~     - 4 I - .-.-:· r ~
                                                                                 _.XE~G &Ltrre 7_71AS 1.s
                                                                                                                                        .
                                                                                                                                      /1_
                                                                                                                                                 ..            -.:1 .._
                                                                                                                                                                  /l
                                                                                                                                             C!Eifftz_te v_eoPlf_oz___
             Of_#I~IJ L 7_:,/E)__Ji!JIIII.Il'(_~~} OfDtJ 7__,                                                      .                                  ..             ..              .
     {J.)_Jiio..GE_~mf1JJ lvH5_fJRG-:Je-;;c!__2cJ/l rltt:: JU/JC:/hE~T~u J};_/l!/_ J/aLT.
        Diz;~ it Ga; L-rtj__ PuAJt~-1/;JV}EA/lZ!fLet:J. "it_ JiJ!Y/,~L~JSe~/Jvu.J t?tt/_J/hp
    · B~3_::_e~,
     14
                                7;1(-t- ~3Rti Jip]/c;/16 w                  C!o41(ilSi~Af-E1J ~?Jf- .   .o,;r&·tc:r
        LV_,_ £!Jtu iJ.J ~tN/J!J.IIJJ_fJlEiLD..~  {!££Tl~tPD &if_
             r>J_ oR /N~IN l}_~f:_J~LE"!)_Noflt"Mf6B/G I'?~ oo 7__ o                                                                         .                                 ---------,-


; (3JJuDGE0e=;-;viYJf/!J tv/1'6 ~l2GMT' 1h e_~.s~L'l.Jo. SB8b3 '/n5flt.>V7b
. &:voK~ tltJ;L_~IL I~ CIL~61: :BI9t# 588"_3 - ~t_Z_JZ£)_t6tliL, 0JsL'&1uL__{!t:!u14t-: _
     .i;JJW"tu ('/) £Xtil-e it ".j) 1-P.j-1•       .           . ..          11 ...
    . {f>-LJJm~ rfL'9_1JJ&3~ JC.eL 'fe12t1E tl!l,fh,iJIIL JJ,s'-rp.:r,LII&Rnff-
    . BrcllztJRill &~.~oMT!/~n ·/YJIIR.f-:__7JA.Lcs_,~[0q~l)r~J?/;;_Ti--t;~~rwd_ ;Al__
:. 0 1bRIIDl_f-6:__t!__/l§_e /{T.                                      ~--(rk/;_6                S!k>ws 71/_e_:., JJI/Itf" df~A/IJI/.                               13_J_;.o~t_l TN£_
· ~11¥ R.ea_IJs ;_e_tt~t? 8c /.l{)visF 7~ TifE:U:,·
                            .             .              .                  I'                                                 ,·,'
                                                                                                                                            Is .£1
                                                                                                                                       *"~,;;·~ StTi~
        TilE 'fiZr_f/_JUIJ,~/;;t., /Jtsr~'Gt &"fGt -;,c;_£,                                                            Alt>V_.. '? ;tc;of_.llL_B;~o!ltll' ·_
1
        ti>R..~JIE IJ/!;ou~---:{!~tiEa T~ k 'f__ou '2)oA} §-mtGkL;); kv:r:i:r.S;s..7J;ii1~"@-'-;:_£tq;
        /Jif4£~·~See' Mow {5J e-Kttt'tJ;r"c: .:1-f!(js. ~~'AllfTC ;7'!/_l:, ~~~'6-
        ls ~ti~IJ~ .&c~s~ 0 1612/hoi/Aj TM_2 ;;}~lzc(~ ·Se-t?{ilJE;!tf!BI£·118~
                          7
         3 Pf)s, TJ.//6 Is (k{n!Jl_eCf"'€6 Ia THe tEl7./lltvuffliiG ~~u/J;JJG rii_/)eii~Ji{ill!&/litJJJI~
         .      I                             ~    . . ,,                        ,   . ,, ') / .                . ..       II                - . ,/        /i I            .   fl   (L. il \              J.
         L/~1,) ~~tarr. ~'1..-g:.:~d.!eJt /):/-L~l e~fi1/iiT &;'.~ ef)E~f(\!f}ff!iJ~.:3.,
         tloi~VCtl)t::.S    W!TJ:l __L"Ifi2_· :L/O_£:kL_Q..u/l_l/l'etL_I- fb~9 ~-liff(~/[:f_l(l~Ji
         -       "· ... ·    •   -.    A.     f\;         . ·    ~ .                C::.; f-: ,J:r;f;l i,,, · )J·,/
        J~~IJ..JC1_/1_6tVI:>Tlt.ttc-T- U/!..UE/''6 So {)_~;::;~VIAJ0. ·      · ·   _/~f"'\:~ . >r·;. _.
                       .                                               '             . f&. _·7 o:Jl7)                      :                                                   }"              'i:~(j";
           •   <




                   {7J;E7 r71c~ /J1o-rt0i:J 72 &va~/JtP~~ Mls-1/YtJ'J ~~ 9Jzr!l
                   '   .   I   -.    .                                     ,            .

      ,~JUIJI c;ltL JJtsT~ fk>ullT) Lv#tl:C &JtfJL/lA/IJT;;IJ (!_/JM 11/Ci ~07G/v6''
      . /_¢ JUo~ bBAJhlfltli (lc?N~allC_ ~e: ~aJ (Z)ck'.I/J~i--'G_ '151/)~.. 1-31
  · ~fJoll.Tt·aS·- REUJ£fL~L . Lt!l_f; Yi&itL ,a~EP el)u~p ,t6,oBa_j3_- 'llZv~ _
    JltDI~iJLC[),i_r_l(_i_c,_L_{!o~flL,' S',~AJtD_llr-: J/Lt_; 7/1i9;J__ _
i {qJ ~ Tlie- e~t:/J1t~ll-L 'vocl~>c.hT 'tiHec 1 · eJti/IPir'I ::_'1-Po.s. lltst> ~e rELf=':lij'_iL"i3 '1 ,IbdG~-v,iJ
i. • /fie ~'3&/_JQI)_jc,_;l/_t_,_),$;;£...1.~ ~ttR:Z:_~ ~A/P~SB8_C;_$_dl~lJ/~f)__
·: · i3'/folJ6.t? /)c-;um/1/J ~ - . ·                    V.f!l/1.s. ~1Jp6.e- &__i_f_fJ'J£/9/fi/.lR.._~
 . Tlfc=':" v/,ot))n~~ tJ9 _Tilt 1?/JbT~Yc:rtbr::;- "1:1/GI),f:/TJ~ ·
,_ lo 5~ 7ifYlCJIH'i_ OJ6!!11~Y- dJRTtfi)~O_e;pt;-                t?l ~ ~ 007   · th-/ /J_I/-~_3S__-.__
1


       Sl~ro: 835Jtfs_i>~~S~ 77hotrl_'{ O'blltt         Ro~M ,A/o. 3d 1- f) . o2_ Tlli3' .ePu/l }_ lku:5G" jJ..) /l_tv6ltf'rot'1 f>Mw~lt}__
           (touR:r
       .{luaP_T'4 -Te.r~~·       .         (ILl 1 ~e REc.~o-:-~{i.t:HPS -z:11e . t@l![t{~/f£ .
        . . k'lil~,-}vt, J o..y tf}d~~P.Do2_ ·/M TilE ~z:rll/N _7R;6!_G~~~-~~i~t·
        ~~ s-8 8k3-- /IPPs 11/ll:c &u~t: t!IJ-v~F Aide~ I~ o2-oJo3~~--~~~:1;:-,~lL
       .M>ii~ )z,~66 lkNM.9Al ;)Jrrw~JuuNG /tkni;;_&-f'_,'___#_L_f#j. 'j;r:q~'1f~;
            .                         /J~ 8 a:; 17                    /                                t;"-.l''
     01)eunl::~          . . "'       . .                                                   ..
                                                                                             .
     · . ~ IJ7TeRf.Joo~ LJJ()/e..s IJA.JO                       C:R.vTlEMI-JAJ, ·rn·r uflm£' 16                  Ed        {)eM'fl!fJJJD
     .. .- ~
              .~ :..Tuok~ o7 TJit? 41l.T41Lh;ritv-r'
                                          .
                                                     t!Du;;z->
                                                            7
                                                               /JAJ() ILL i}_E ~'l?SI~l~
                                                                                 .
                                                                                         oW(f._
             rJL/5_~~ 56i9filow(!!J EJcf/;/Jd-- 1/ ( '1 ;l--~s. 8j~lo9Z.R£PoR:re-Ris Rc-·
           _(!A~ . /bt:. ~t>       t>9 6- /I()Ltf/J16s 1/.J T~ e~u/OT ~_Aio_,6:8_863_ ,ljP- _
            {J131/IJiWJ r!PuR/T·~_//P,_ij!_-~-~~o3_z-c£~&/Lzorc:_LfJ_(!_pu4!$___
                                                                               .
           SG"i=..:. ft_l ~ . ~ tit '") ,.::) . ,          s:
           ---.'20~ . 17\-~-1:J.t'~- -,tiM~?~EKf/_tliLiT-__3            . . "/[' .                   .           .
                                                                                                                       '
                                                                                                                       .----
                                                                                                                            j         .         .




     (!J.) 711_~_· REcq_l(j)_/s lle9..l/_{J€itS_If!U€ . /3_e_c__A~d 7_1/_t: 'DEt6MM£Ji:i:{ etec?-__
      ;~,v oAJ PuAJ;s-1/;fltEPD w~-~ iAJTHE"" lft~-rjj:_1 ~/iLTl/pu~li Til£' ve@iaz ~
           ~-~)£~ /;b(J.)u /JJTJIB d.312d JbiJiG~tiL {/out;A'SiW£{) ~f-_.:JliiJ&c _
     .iJEAJM/iJJ_( &uLI) .I Be- lu!CovG f:_)_(LEr Me- f.}AJsco~ 11/ot)l!!iJ!!_~
     ·. 1/P_£,/m::_~Lt /v~o.oJ L- 41oe>O                  ,J.
                                         SEe PoW {!BJeUII';e[r_ "L 11 l-f!jL-IJ N!J__ _
      (}?>J e;!Cij)Bir ''fo,_"___Ol ~s. P~ .                   /H ~        11
                                                                                1/&/YJ:·c..-rHGa;~1!J-:~111e Cf:R~G"                                     _
             t:iJ -IJ6t;;R/Jt//JTGO /i_:rs/1-u           aJ t:lu.V J~ ClMd ?/l6J?? Zllk'-' J'&-~atLVV /};AJ-·
      . bL9~£ T~ !u_t:cK~_-:;.al/aJ:P/.d6. II/I'J/J11£L) /%.7¢:k.uJ ~?J~~ -'--
           . -'' 1 · "~' '' . Alt~w/-&IV~
       ,~t:r__LJ,L
                                    1 ,.,r!7flE ·"au S6Lt'~Te£J im/}tA/1£L(:i'"LJ ~-:~_-~All.
                                               _P-,_~_        . 7-----            . \      '?¥\ -~-\                            .J \ ( ' • -·


      · ,fs_L/1-e J]J.£J f:_ ~d~ lilt? --zp~_oi_ r_/t€ ;!J_8ovt? A/ii/J/)/3eIG~zt;~~'!£J!Jiq.{r~~j1
           E.u77i:-te./J ~ .Wl/;6/f_ /6                            d3~ 1/ti_~t~hf:_, ));.;;Ho:0-i;"1~'®:;"_
                                                                Po-- 1 o:; 11 . ..·· . ; . ·     , · . ,. ___ .·
    ·((6J~                                                             \             , .                                                            ..'.
     .
       ;11 •()7_;} /()·             "
                                    iS
                                          -.'d.~ .-Jlt_ /J
                                           1 'I""     v·       'c../-r  SELCC;PJIJAJ
                                                                                 _ SU$/C,AA
                                                                                     7'  '"I
                                                                                             /)04/t(Y{,. AJrJ/YJ6/ //..:; () Z-
                                                                                                                   _
                .
            : o 'i---'-/12-.
          .'~                &u~&T
                        .-=j~-    .
                                      DIITE .' 1/-·I'JZ-· oljl 0/JSG'.:'_ J[t{)&E iJe#MI/A.J
                                                                                    .      )---
                                                                                               ·
         . ~_L/__ /)fir£"' l1l~ 57i91YJfJG"O _t.J,u /UOV, di Jl bo 'j__                               1        .   .   .   ..   -   _        _          .

    ~.                      ,   "    II        1/    fJc            .        .       ~               .)                                      ./&
    (/IP)       Extt_~_8_~_f_· 0 ~-"9-:S.J f§.*-l~_t_ L -.£12t2~.1:l£1GS--~/Pl_G'"/h&p_T_lt_·L ecoRIJ
     .      1/e>t . lvt {_ l/oL4/YJtS t!~ po, 5"~ 863 /IPPc-J//JTG' lJoa/l/P ~17                 1
                                                           1
· · Po. _!_'f_- c 2_- o;o ~z- C/l ,_-t/i 2 r__tt_ JUIJ/c; II_ L i;>_,;/Jl.;;&.72_ .DJ__/j l6EIVGj_                                          ·. __
     }/e~~ 1~_,_/}l€~-~--=-Al'iit"l= OAJ Pa-" ;;/ b1 d : /; UG/1/Jl_'l_                                            tu~b>Pe~A,~ .:;/;,.L),}.;G/!__ -
     ~ /uiJ---r-' ilt ~ .By:_ Ji;tJ68'" j)e-u/J7AN, 1 T#'C.It:#J6/nt;-,;;;rt/i)oti.:;J
      e;u, ~~o ~ 7_1'/sT" 7imb"~ ql 5e~A.llc~ B~ JUI/j'_/ See- @J E:.t:ltr;B.;t:_~
 - · ' 13~ ~ UZl_E:kll/g;r'L~ I~- be9GNIGfJt@~e to. 6::/a.J;~ 4'.;U~~ _/IT· i~tLols-~-··_·__
         _;;;;:· ~u~ Vi312l>;'z;:- lnusT 13€ f,~~/)J/111~,
     ·. 0                               '' t£'6f/L,*lrlio/Gifz'c:~s ~~.)                       Setit       (;J if9fJL. /tuTI/"R,irte.s eun;r;                                                                          .
             , fJJGI t!liO_C oiG IJ:J/l tf,_ /e-..({, f1mltJ. ·
i . 6:3 L~_bllv;_s_j{. 5ta::/:£T!/$~.5£~--
                                                                             .                        ~



    I:SSue /hA~ tk R8/~~iJ ff· t4Nf2]inb-r._Ji::s..us /J?'Jta/AL~~ Glrm~"Z_~
       S1-ai:v 1_]37_~zd 3;~ (!'1'37_71:;!.                              {!R1M.   dfP. L':!/6 ~Ti:-;o 7i>,e, if /~4()~                -,;;
                                                    c;vsu~EF" -;-l/6b· (!;R,iJ.u»a(JJ;m~ w&
             ~d/itJJ;J;;TG'Ili?L)_'f_/l£E f_/UJ7VJ 6/8S 6/G ~~~ fl!Pe;91(1)pCAE~ t>J B-)~11-·_:._
      \..../ f!~/.£6 2}/I.Qii:,_iuht~Eiicii.IJ_j(,_ r;-adi.,} .J. 13 ~ ?d ~8s::...?,.a3_(/g.t~cbl,diii._J
           Af'P. .:1 ..,;,e) L~.t.Ci - 7" o - A/o. PV .:. crlL3 - o2>_&MD3 :;Ill/ re:s /_/lose ,;q$7!/~JC€5 I~ tul/i'c,f.l (/_Jitt:J6€ ,_; RE.{2u//l.~{)-~ s-gp b()().}/J
      . ON /nPTJtJ';J o7 tl__/3_i91lTY-_ fp,e REIISovs OTH_eR_ 7_~ 7/tosG EPJUMb~l'£/)_
       lh fJis((_uiJL;tfiJJG_· /N Tl{c. ~-5Ii-~Ti~~, . . lu/IL/1J14· tJ. k;LG/JI(L;~ I i
        .             #          .                        •              •                .                               .


     :kNP1 tc"10 i3f(ft ufft o/~ul}~ J_ilciiTioiLJ /IIJ() Re.s usIlL, a) ~6-~·--·
       17p;; PJ11~5, L,;T. 5"9'1__(/'iet;,.)_~ Guc.illllla,'7imt IP/l~tT
       6~1_/t_ 70£UeRJ$ Bs-a ~7dS0~ 1 So'J_ (-rc715,_/i!P_-/36Wuh1~Aft Jf?~_
                          I                                     .                ,
       ~RJr- ifl~ALtEn)"         5~€ Ai_utU ll I I €kt/_/13its_/ ~ . .        . .·.
          -------=e:--~12~-~o£ *~~-:I:/J.J~J9-:-Jit~!f_ T~ ttifu lS_Sut£~ PLIVI/eJik(
        ll Oe-19LJL!J WefJP~>;..; tv~ t..tt>£D oiZ e~I.I_)/Jitt'D Du£;~6-L."IJ'£_(!,Jtrlln;~,;,tJ
  . dJ T__}/1£ o;;7_etJ$e-;~L~_I)JJ          hSU$       df_?__lld'" W/i_t_Ci{,_~8t-~~~;ftt{J?}~\f-2L7JI~­
            -. ~7-a~ ·fb_eJtet.us,;,.,c IJ~)~tt.IJ1,;.;ff;~,J ~    tf'K /),t}fl-re ~~.··.·~.l~.~~:~,;i~~.~_}
            "-.-/          /.."           . f)l on     c ~                          ' .> ''L v,e l· ~~ // \
              .9_l>6" 1 b~~Te-1?.. ·(}£;in. rr. l12z_, ~/Pet /.JPB_EJLIINk ~"'     &"/JRo/2 #c;t       end;,
              A=iJ,fJY- ~· tA}'7J~_itt_/l$__£~l}J~- ~
      Ous        8E~/Iu:$6"" /h ~ Au(;T 8 ~            ~S's_f}u;C.L_ 3£ /dh~ titlb€' cl__l)_-_
                                                    7JiR£..1)_i :t9pG)
     18(~S7JJ~ruto~'l- t!J9?£"~£ES_~()_ (Jh/JilGG' IJ//~WED_t;la;;_ ~ 7iJ anv~77
    J)e?E"k'IJ/lAlttdiTi/t:>&t ~u~iv~6 71/e JUR..,j:'__ /c) t/v,-9v/mousLY-._~RA!ft;? e~A/ ·-
    . wAt::J#E~ck~Cu~J~~p-r ~tJm.LJa:t!z:cb ;466~d/lr~!) · ?a0tY- i;v~.4§1hd?ti_
       ae lls9£1Jt//lrt:_/.J 1/s.sl)u tr_·8y 71//2~/t_;_,_~e- AJptiJ B:l/.;b_;_f5_,~{/) 'rt 'I~-­
     \_jp52· C!.JJPTi;,L;h Tfl_c      'IIZ:TI:k_1_,{_ii)JuiJG.tn6AJToA.J Juh.l( J/e:~tJ;C/7 oJJ Gtutl!/__
      /-       , ~    8''.3 R:.. . 1 3 j ~.-I~· A
                          11
                                                                     ~-
      ~) eJq:/_,8_t_L__ _. _- -as_!_,_{j_)_g-K.I/JB_ft''M!!_,_~ ~ cfllJ J CC_
                                                                                   c:l./ltt    /1 .  . ~ ..
                                                                                     3 . -LL(L'()_~:f!hfilL _
                                                                                                  I




.        -~-            .     .    J,        '             I                I    II                       .   .   J   ,   ..
    . ~.t (V\_!_!__qfh~t/t£a_DI,~l IJ..l    'fiZ.L.fl-j-\ISJ 13-k_#_,B/:t· 'Al'1 10f&6 Ols3/1d~JU11£&et.£.t,;t'uil!J-}--
                                                                                                      9




       Q7)_t;..1CJi;_e_lr-_~1P11 SPes~''c~,.E- tf}_r__~ (Jo~ii:t- ~3/U, 1iLetJ_&tJfl, s_j:     · l!-Dndusid-AJ · Cud;.                                                                                                                                                                                               ..
           ...• ~/8uT"'e1J
                    .
                           /cJ -r#/s                                          m!ie~;vi)Uefl)./Ut:rwt-4./it:7/JTUnJss~~iG' .:z::t1 ~c.t: -"
                                                                                               .                                                     .           #.   .                                  .,
                                                                                                                                                                                                                      ·.


     \
            ·. -711_1Jk.l(Jts__ l/fu;__tij ev/l}t;}v~ ar /}1~(!oR.IYJI~i_'
            ;                   j!) /)            -             '         I                                              /)           I'
                                                                                                                                           e R._ftti._1!l/~ l5 ~flt£/J_/_
                                                                                                                                           }   [)    },     .                            ~~_,,
"· -·~/                                 ~ A1£!~..lfl/Pt~!·xs. /YJ/l@:_ IJ Of?L._I(t;Gt::lt/Bf:J~r.;_'f flfJ&~·oiJ
                                                                                               ·4n1,_ ·
         · · ~_j_ge _g~~-ff}LIIMT #or lf.S. ev1{¥':wee- T_fL8 ff)_£T' S'Ttr.'"i:.i?.f)_u-_v 6t.WE/5'--.--'---'---
                           o·                           .                                              .                      ,                      .                                      &'.
           7ik./i~{)JiY_G__LQ__ $/{p/4.)__/(MQ£UU{) GG"' t:JIG fdet.,,El_ cf1 7_1/£" "!82:J~Ji..! /yflp_ .rum-
                       ~
 ···. /iJ.~.c~MLt;_l[[i~D-7}/_~_~;iJT~- 1L1PI.JtOIG ~ewe .wf/~ ft:c li?t/~O_l_j;~-~~~--;}'cd-
                                                                                                                                                    , . ''f               ~                        -~


   . IJill~_-r~iiE:_ kN()~~~-b_fE OIG i3£L;i=--g._ o) fJ Lil1gtr.tJL?8VlJ__k_o;s~wt?~---
      lhbMG;::;:c__ts__Q!J"fJ:FfY_ ____ tJ__ ~~-B.o~E;Ui__ ciJ _t/Js e!k4e f.}. /}c;z:;b~ o£. G&ltdJ~
     0} __/2E1~,:_~--0-~~-'2_1{_J-r_t{JplYJet¥-Ts_ll_flt= .&m:i;5_ft;IVTL'f_ ifrr:._e;l/c7) 1$, 7Jief_
       looatd -re:~LJ_H.!___fA!~uct{' ~/1_, JoJJ,;,I/rC // 86-L~'i} /YJI!PEM_~. T_~~
      · Cf18-t· ·~~ L ;ktv;:s¢?;_;/e /(1/f~ ~6C,f 5]!_1!JE/l1E_A.1T$}/tlw;iy-f!? ~. d£t,/:_=if1ffj?
        11 Jlu;m,sE"' Ji;tlq.~-- 8e ___Cfi.R,Rl£D ouv tu/I€N 1-/;6 · £E'L~~e:e .t_';r_
     . /)?IJTefGI A L~--~--&J:--.D~ ___}!$_~_ /ltSQ k!IJTBIZ~ ~f:E!UJB o/L (!e;, 1/, bli!LI.s_
                                         0




·. . d'/_7~'ft_!_C[v,!il(f±,~o~l-lR__o $t.££J 'Z2J_1::.~FeJ...._s_Ltt_q_~
           I//)                     ·                    1                              · 1 c'                       c            .                 '.                                  s                         J
                r'R.E[Jf1(]13.~_, ~ ____&E!/!.3.~'/_ JAJI/o/;:jAJ(; T_lfe ,3_U:~-SJ.~6~_c2J~/tttl!1_L61fl:!/-_·
           G.OD /HE_ 11:-o f~~-- tf7 t:iu.J. 'Sr.IITE t>1 7l?~/f6 1 oo o~oA;'iJ b'.uq esill8-
                1
           L/sl, /His ~sr/r_un~tJ ~ · .jjf_~JI/£.. 1-o~~iUJhb onft:,;,&Jis 71/e
                /"6n:J_()g,(l6_t.E_}jj~fo._£__J!!"                                      G-/W/AJ J!JENIYJ/JA)l_                         _/l~~ /Y),4~/( 3_,_(}§_A.It% 1 ~
            CJMd                ~;g-~ t),Sr/lid! ~                                                                                    j)o~ §7£/c-/;'.LJA.J-_'l1/U_'"'ll2_iN-
                  . .               ~                         ~
           . !_S'Tt:fJ/#L _Se~~"'"---------tU.i..)__~op;t£__d}_ .7l;-~~ _ ',
                                                                                   OJ                          -~                          .              8 '1             .
                                                                                                                                                                  T)/_EI£~1tlti~
                                                                                                                                                                                4                        0

                   .            .        .                                                                     p                                                                                              lj
           ·etm_bu.ld~·: ~--Tiie.~/flq!lei!J.G/JlioAJS:iJ 1 &A-ows r~. r.~.                                                                                                            l:>oAJr__·_
. .             ,-~e_r~~ r~~e ~~floa_!_ 1:-J'f_- A/da4EZ_4d_~~~;e5ry_ :!h;~.-~1/l;F _
     \.J               .            I ,      :p       _,a.   /. / '   /~ _.             .. -                                                                                   .          ~-:-·_;":./, .-             .';
 .              {»()A!,$n,.t . v7                            ~.tUIG~:~:i.)IJeSS::.                         p   .,.   o                                                    ... · r,._   •.. :,,. "'           ,:-:0.f . .                          •.                 .'             '        -c;·                   f$,11 ~            11                        '.                                .·    !,        •
             iurYJ i'La6il;-;:)
                     ..
                                l!.lm7:' .
               ·t161fr'-yp ~ ;fk                                       e,L~ J}N,;~-tf~eo tlviJe,e ~:7 ~~
                                                                                    ,p       .   •

             .  _1 !fl_~-~~~----~SJ"'i77illt1A»''~g~~/26 1_-z?r2U~ /:0
                  .                                                                                                                              ?£i.l#s-=--
             "Y·_,{JIA~fPS a? /l_ff_~!I4TG:_ ·f'~Wet.ou£G' -~~"--(~; .:z;.; ~i{,;~---­
               /~atf- is~l/__2~e:__/!_IU!{!§_2s._i/t~i&-nP.i/ _,~_r_il/Q__~ &~~ ·
               0 !6~_tJM._,f€e_tL£ISpi',[) _,1?:--z~~ /!_U/l5tti/&L_ 7Z> :;E(;_I?IZtl(. ~_/fdr~­
                  D_ue:_ _ _/!/ll2cE~_G_~_ ~ o . /uh1-1TLEft_ J!,_S72iiz ~9L(~W-_?d_ ~-~ 7~~7~-(iut.
                                                                                                                     7
                                                                                               1



                   C&l~/le& /!i9_7)! ____J!:fc:_JJ/pb.J 7'i--¥.._f!Elff~ fl_we_:!____L5__Lq / 71/£~
                                                                                           ~         U       '   I
               ~b-~ &u~tf__(!t!f~~~ _L6_AL_G/}_/CL,f_ i"d&A/.7ilil-_LlJ T__lif__-Jet ·· ·
                                                                            I                    .

                                                                                                 &gz_
         ·   · ~®Cb.~6._eL(fu6_f£ __·tY..b.i~_fl AJov/~s ," ~- swr.c5/lltil·IJ1~ke- 6/( e!Wo~-
                t!:t: /liJ'f_Ufu2_WI/t.~!f___ ~/t~ /lde;IJ&F 7JiE fkiv/Lt'fJGe_s .o.e·:hJt!:_1wJ/ile.s_-
                          .:-   •         ..                       .    0       :                                                         .

              dl Ct71_2e~·-s___.___ol ~:C---~JJIT6D__Srdi:YJ7 ..A!PIG a/kP -~ sri:iib ~P/Cn/Er
              A_JU~/J-11!/.S~P- dL;l~;; 1 __t~_id_~~;Jj_o~&_,Oe:/b1X_, 4JfLJj_c'JUT ))~-~C£:$$~~
              L~__ e .·. 4J!:S._._Wls_-r;~ll.meJUtl_kl_~ 1;~.: /VI})LE:. -r,ff_'i,i~-~ ll2ut-
                          tl    ..

                  .     ,     .          ,                ~        'L              '~1     t?t.       ,, ,fi
                 llVJ /6 7i~u/lll!f___ 2)_!_1._t_E£§'N7: ~T'ki::._Lf-_ E1c-Lc?£2f? u_u_t['-___·~'OU£$€ _OI/k~_
                                                                                                                                                 Ri.       .
                                     II .          fJ2o           'I                     .                                   "' ..    ·                0
             G~__ /)u£:__ ____~~;ST_ LU€.:__Rt-6,J}__gLJ_~6G 7if'llll1:S ,1s tu1T__Ii_ou£ IYJEYJAI/AI69ui_
         . . LJ.ifi/tJ(!;/j;u !_/}2~/L~&e~-~ e,Jx_ c¥ &tp~~- 6~ JEJf..i9_S W ~ r'.5-~&2-
                 BCIB'i!>ll:_fb ~ R~s,~_a:;flLmt1/b4P 4 &ct£~U/&Il~-~/Mmss 1 ~.:·
     ! . ~7&uft!J ~AJ/iilj 't(#:>t.UGO_f!on7ePJ,IJu.U/lj(_ -JE{)~/_ /)UC;- /IM~-.Jf}~:;::
     !:: lti?S.~/}Je;;/lJ6e10 .l_~~..J_,ft --~s·~-~:3 ,. L/AJIU . ot_!E£e_'LflL~IJ~ Sc-h_.._ft T~_qd/ifdU_
                             1
     : Cj,;;&;.f'iJ"Jrli.J. 16'), ,ll_ly}jpuG.//           6~_B'/ 9e-IJe.llJj)llB ,/lzoc,p3:; ::JU,e;$-
                                                                                Jar
     : · ')_ fl/lut£JC;.Jce· ~I..II~--~19$-e;_j,y_C. &ns;~t-:-~ 7t:lJtF!Ml ~~lkc:-7:1_7;2~jJ_s:_tillli_o ...
     i           (J(?{)tJ~-/I{,__~/1;P._t;.Gs~___7A_8i fl:~S_u_~SitAf7·/tdz::l/oLiLf-ld£/l!_t_~~C2_ Pt-1~
                 Due_· ~6: dfLftE)_~illl~e~ ~                                                        . :Z:A/ .LJe;z&;;;_~T_~ .Seofe .([i--------'-'--
                 /1                   '        .      -       •                                          .               .           ..                ~

           · f'/la7ii.G"k:1:t2~lJ8.eR.::EY-,_I~ZL~G.t ~ -~ALLJ.eg T/ff_-=t~~g'Tec-~T__J./_/I~Eilb.clill:__' L · ·
                 '                                          .        .    .            4·      .  6    ' J

         ·. /Jp7_1!/w__~~-~~/)/J~e- _(/&>u/l:Z:.~-~ 7]1uf ~ l;·;Se_/G~ /IV~~-/-·
                   _.-_Qep_o.T.es_Ml[}l1ERel.}/-_9-uetJo!J1_"7_Mn!J & IV~£~Z.~e t&J
                                                                                                     1
                           I                   ·          ·                              .Pfj. II/ o117                  . ·              ·. ·
I.
      de'PU06/;J) ~                                                                             ... , .. , :

        /1.(:._6oM;iJG 7b T}/7;;' 1)/Cil;Tjj:-'b o9' OA/6~ otvu en-Jsof~ h';VO L~ ~
                                                                                          I'   ~/Vi{f/iJP$14l&_~--~ .7/ff;_·_
                                                         .                            .              ~~


 ·.   R~t. ~_1o/?_T/Iff.!!lis.c_IJiltd.IJ6c· :;,VTfl/6 ~6l~_/i6_ r~~/Jl-L- o7~~
       l~dvto_ ORCI}f§T.Ill!r_t;;Li_T"t_k fJ1_lsl(e-/JR..Ed€~?~~A1 to10 ~~~1/:lO.R.L'ti t,U1LJV_'f,_
           __ ~,l.~_fu-c~J.... V!.._rrn.r-.~J~S?e:?\· ftv&~ oiZ~ Vf7o/l£~ ~ .. ~~ __
                                                                                   ·
      .. teJ46 'lr_z __)Yo~__'f._~_2t>~---_(YJ1t'L_~)!J_7~,           e   ~                     .

                                ·--·.--------..'1 fkt;lff?/S     lj             ' .
            .           .   .                     '          .   .        .~·                        ,
,   1~£-:-?:.1fes_i:::£e:fbi_~A/.$r9'btZ"JJJ.f.- lls.is~VIb.-;o ~ 7(2 56· {L.7~:cS:£ /JUTPipMS__       .
  '~UiJi{:-;trL Ah7iie_::_f!~..etJ ~rJ ll/di/Tb/JiEA.iL_tiA:8t9 7lJ Ok!l;6~iJ/£l:vJJ'i /i!V(J..,lf~. ·
   ~~_TuN~-~-~e;~_tl__/~~/E__///1!() ltl-fEil.TIJe Jk:!f~'~-; b/J:4ai!Z /ils~f!t~S
  4-))T~ l)j;pf(c;p_f{,~p~----~~c..Tw~. (!p_;vs:':.;:rtud:'tvi[/!1_ T~ L/?W # til.V L-4MO
  . "AMl2 GJJI:f~/lf!ll>_6t~Awt/ 7lfE' ~et~i:&:_ i'le ~~                                   . '::,·~'
      \J                                                                          .


           ----·---
                       Certificate of Service

     I hereby certify that on this

and correct copy of the above and forgiving request for leave to

file "Judicial Notice,"   ~,P.lea.oL.Abatement"   and "Plea    to Jurisdiction"
and "Nunc Pro Tunc" was sent by regular mail to the Court of Criminal

Appeals, P.O. Box 12308 Capitol Station, Austin, Texas 78711 Louise

Pearson Clerk.


                                              s


             "UNSWORN DECLARATION OF SHANE T- O'GRADY"

     "My name is Shane Timothy O'Grady, my date of birth is 7-25-69

and my TDCJ-ID #1614317 I am presently incarcerated in the McConnell

Unit in Bee County, Texas 78102.     I declare under penalty of perjury

that the facts stated in this Document in the aforementioned are

true and correct."   Executed on   ~4tb                                                                    CAPTION

                    THE STATE OF TEXAS                                               IN THE 412TH DISTRICT COURT

                    COUNTY OF BRAZORIA                                               OF BRAZORIA COUNTY, TEXAS

                   . At a regular term of the 412TH Judicial District Court, begun and holden within and for the County

                    ofBraiofia, Angleton, State ofTexas, before the Honorable W. EDWIN DENMAN, Judge

                    Presiding, which term began on the 24TH day of JANUARY, A:D., 2010 and which ends by

                    operation oflaw on the 30TH day of JUNE, A.D., 2010, the following cause came on for hearing to

                   ..wit:

' !                                                               CAUSE NO. 58,863



,I                  THE STATE OF TEXAS                                                IN THE DISTRICT COURT OF
I   :
                    vs.                                                               BRAZORIA COUNTY, TEXAS ·
'I
    I               SHANE TIMOTHY O'GRADY                                             412TH JUDICIAL DISTRICT COURT



        ~   .. \




    !
    I

                                                          ·,_..
_, (;Hf'tl   ·   me   wn      R"W           ntr                    r   1                                    -,   1   ttr m   tt

                                                                                                                                        .··.. !.




                      No .   .5l!t3                                             BOND$     8.5;(J{}Q .                        ·~ ; ..   - .·

                                                                                                                 /i!{[ffl;j r!Jc · . _·-t~ ' ·j
                                                                                                                                                   .    I



                      THE STATE OF TEXAS V. SHANE TIMOTHY O'GRADY                                                . "·'····l~~-
                                                                                                          "{OfJtJ       _ . :. ~~~V.A
                      CHARGE:       AGGRAVATED ASSAULT· ENHANCED
                                                                                                          '-         ~~2~ :.o':~..
                      WARRANT: H080207                        (Control No. 2008-08573)                  e8.~. -~a
                      WITNESS:                          NONE
                      ~~"""-"'-'-------------------------'-"··-· . (~
                                                                                                       ~-~if~~-,                                       :~   .


                      IN THE NAME AND BY AUTIIORITY OF TilE STATE OF TEXAS:                                                            -·~
                             TilE GRAND JURY, for the County of Brazoria, State of Texas, duly selected,
                      empaneled, sworn, charged, and. organized as such for the District Court of said County,
                      upon their oaths present in and to said court that SHANE TIMOTHY O'GRADY,
                      hereinafter styled Defendant, on or about the 26th day of July, 2008, and before the •
                      presentment of the indictment, in the County and State aforesaid, did then and there
                      intentionally or knowingly threaten Amye O'Grady with imminent bodily injury and did
                      use or exhibit a deadly weapon, namely, a firearm;

                                                  ENHANCEMENT PARAGRAPHS
                                       I
                             AND T~ GRAND JURORS AFORESAID do further present that before the
                      commission of the, offense alleged above, on or about the 4th day of November, 1998, in
                      Cause Number 33,7,22, in the 23rd Judicial District Court of Braziria County, Texas, the
                      defendant was convi¥ of the felony of Robbery;



                                                     (I)

                                                                 ~- Pff
                                                        11   1
                                                          /{
,,                                                                                         FILED


JUD 626327
                                                                                         NOV 11 2009
                                              NO. 58863
                                                                                                       Texaa
. THE STATE OF TEXAS                              IN THE 23RD JUDIC                                  EPI1TY
  VS.                                             DISTRICT COURT OF
   SHANE TIMOTHY O'GRADY                          BRAZORIA COUNTY, TEXAS
         .              JUDGMENT ON JURY VERDICT OF GUlLTY
         I :) PUNISHMENT FIXED BY COURT OR JURY- NO PROBATION GRANTED _
                                                       ~                             J     .     •



Judge Presiding:   W. Edwin Denman                           )   Date of Judgritent: November 3, 2009

Attorney                                                  Attorney
for State: DON STRICKLIN                                  for Defendant: MARK B. JONES
Offense:
Convicted of: AGGRAVATED ASSAULT
                                                          Date Offense
Degree F2                                                 Committed 26 JUL 08
Charging
Instrument: Indictment                                           ,.

Plea: Guilty
                                                                                '
Jury Verdict: GUILTY                                      Foreman: ·NORMAN BEVERIDGE
Plea to Enhancement                                       Finding on Enhancement
Paragraph(s): TRUE                                        Paragraph(s): TRUE

Findings on Use
of Deadly Weapon: YES

Date Sentence                                             Costs: $305.00
Imposed: November 3, 2009                                 Fine: $0.00
                                                          Attorney Fees: $0.00
                                                          _Costs covered by time served? YES

Punishment and                                            Date to _ ,
Place of Confinement JO Years Texas Dept of Criminal      Commence: November J, 2009
Justice- Institutional Division
                                                          Total Amount of
Time Credited 99 Days from date of sentence               Restitution/Reparation:$
Concurrent Unless Otherwise Specified



Notice of Appeal: YES




                                                                                         IMAGE6
              '
      r-   run· 626327
                        IN THE DISTRICT COURT, OF BRAZORIA COUNTY, TEXAS
                                      23R0 JUDICIAL DISTRICT
                 JUDGMENT ON PLEA OF :NU1-ielLTY- PUNISHMENT ASSESSED BY JURY
           THE STATE OF TEXAS                         CAUSE NO.: 58863
           vs.                                                         TERM: OCTOBER 2009/MARCH 2010
           SHANE TIMOTHY O'GRADY                                       DATE: NOVEMBER 3, 2009
                                                 (MoiO!sllk~~~
                                                 SY'--~~-
                      THIS DAY this cause was called £        trial and the State appeared by her Assistant District
           Attorney, DON STRICKLIN and the Defendant, SHANE TIMOTHY O'GRADY, appeared in person,
           and his counsel MARK B. JONES also being present, and both parties announced ready for trial, and the
           Defendant, in open court, pleaded not guilty to the charge contained in the indictment herein; thereupon a
           jury, to wit: NORMAN BEVERIDGE and eleven others, was duly selected, impaneled and sworn, who
           havi~g     heard the indictment read, and the Defendant's plea of not guilty thereto, and having heard the
           evidence submitted, and having been duly charged by the court, retired in charge of the proper officer to
           consider their verdict, and afterward were brought into open court by the proper officer, the· Defendant
           and his counsel being present and in due fonn of law returned into open court the following verdict,
           which was received by the court, and is here now entered upon the minutes of the court, to wit:


                          WE, THE JURY, FIND THE DEFENDANT, SHANE TIMOTHY O'GRADY, GUILTY OF THE OFFENSE
                      OF AGGRAVATED ASSAULT, AS CHARGED IN THE INDICTMENT.


                                                                        ~NORMAN    BEVERIDGE
                                                                        PRESIDING JUROR

                      Thereupon the defendant elected to have his punishment assessed by the jury and such jury was
           called back into the box and heard evidence relative to the question of punishment and thereafter they
           retired to consider such question and after having deliberated, they returned into court the following
           verdict:
                         WE, JURY, HAVING FOUND THE DEFENDANT, SHANE TIMOTHY O'GRADY, GUILTY OF THE
                      OFFENSE OF AGGRAVATED ASSAULT, DO FURTHER FIND THAT THE SAID DEFENDANT IS THE
                    SAME PERSON WHO, PRIOR TO THE COMMISSION OF THAT OFFENSE, HAD BEEN CONVICTED OF
                      THE FELONY OFFENSE AS ALLEGED IN THE ENHANCEMENT ALLEGATION; AND WE ASSESS HIS
                      PUNISHMENTAT CONFINEMENT IN THE
                                                   .
                                                      PENITENTIARY FOR JO YEARS, SAID TERM, BEING LIFE
                                                                                                  ~


                      OR NOT MORE THAN NINETY-NINE (99) YEARS NOR LESS FIVE (5) YEARS.
  /                      WE FURTHER ASSESS A FINE OF .JQ._, THIS BEING AN A AMOUNT NOT MORE THAN TEN
  l3:J                THOUSAND AND N0/100 ($10,000.00) DOLLARS.
           • ..   1/
~H;Bit 13'1                  fQo...
             It is therefore considered and adjudged by the Court that the Defendant, SHANE TIMOTHY
      O'GRADY, is gUilty of the offense of AGGRAVATED ASSAULT WIDEADLY WEAPON, and
      further the court finds that the defendant used and exhibited a deadly weapon, to wit: GUN, during the
      commission of this offense, as found by the jury and said defendant committed said offense on the 26th
      day of July, A.D., 2008, and that his punishment has been set at confinement in the Texas Department
      Of Criminal Justice - Institutional Division for 30 Years and that the State of Texas do have and
      recover of the said defendant all costs in this prosecution expended, for which execution will issue; and
      that the said defendant be remanded to jail pending further orders of this Court.


             SIGNEDthis
                             .
                             11- ""
                                 dayof~Q:,......u~~==-=-._ _ _ _ _,A.D., ~()Ot;

                                                                                  (,J.~·~
                                                                                   JUDGE PRESIDING
                             (~)
                   ,
            etl/;13 ir''aI/ l?t?· 3 o:; 3




                                                  .: '). :f7   ·-o ;~Ti· i c
                                         . !"'·~·!,.' ~:   -~t 11~'!~;




                                                                     .   ~   \.
                ·-~0~-1. t.-1                                                                                                                                               u
                     ~l;>

                 v~\-z-
                                                                                                                                                                                                    /
                                                                                                                CAUSE NO. 58863

                   THE STATE OF TEXAS                                                                                                §                             IN THE 412th
                                                                                                                                     §                                                                        FILED FOR RECORD
                   vs.                                                                                                               §                             DISTRICT COURT OF
                                                                                                                                     §                                                                        lOOq AUG 25 A q: 43
                   SHANE O'GRADY                                                                                                     §                             BRAZORIA COUNTY, TEXAS


                                                .
                                                                 .           MOTION TO REVOKE BAIL OR INCREASE BAIL                                                                                            2--~~~~.
                                                                                                                                                                                                              6f.l~~!!li)!>.\~~J~'>
                                      COMES NOW, The State of Tex~s~ by and through the undersigned Assistant Criminal District cJl.{-1'
                                                                                                            .                                                                                                               .
                   Attorney, and files this Motion to Rev~ke Bail or Increase Bail pursuant to Articles 16.16, 17.09, and

                    17.15 of the Texas Code of Criminal Procedure. The State respectfully would show the Court as follows:

I
I
        .
                                                                 1.        This case is currently set fortrial on September 8, 2009 at 9 AM;

                                                             2.      The Defendant stands charged by indictment in this cause for the offense of
                                                             Aggravated Assault - Enhaqted, which is alleged to have been committed by this
                                                             Defendant for· intentionally or knowingly tlueatening Amye O'Grady with imminent
                                                             bodily injuiy by exhibiting a'deadly weapon, nan1ely, a firearm;

                                                                 3.        Ms. O'Grady wol13d show the Court as follows:

                                                                           a.      She is the estranged ex-wife of Shane O'Grady. She has in place a two
                                                                           year protective order which includes her daughter Macee;        ·

                                                                           b.     On Jtme 7, 2009, Amye O'Grady witnessed the Defendant drive past her.
                                                                           place of residence. This home is located on a dead end street On June 17, 2009,
                                                                           Ms. 0' Grady made a report with the Clute Police Department against Shane                                                                                              ..
I
    ('--.                                                                  O'Grady for violation of the prot~ctive·order. On August 4, 2009 the Defendant
                                                                           was arrested for the aforementioned violation of the protective ord_er;
!·- .

                                                             4.     At the time of the filing, this Defendant remains incarcerated at the Brazoria
                                                             Catmty Detention Center.        Regardless, the State is filing this motion to prevent ·this
                                                             Defendant from making a bond on the violation of the protective order and upon release,
                                                             posing a threat to the victim, Amye O'Grady;

                                                             5.     Pursuant to Article 17.15, Code of Criminal Procedure, a judge shall consider:
                                                             "The future safety of... the community ... ";            .      -
                                                                                                                               ..."" .                                                                                      ~




                                                                                                                                                                    -- .... _    .       ·._        -·.
                                                                                                                             -----                  -      -;;~-                     -         -,         ~                                                '


    ~~~~---------                                            ~-====it===.....,=""'""'·-fn..m=....:·~-:'~:..!.:£:!~""'··
                      __ _.:. ,-.;.....;.;;;...,.;.·,;..·=--=·                                                 ,.,_.._" '·:. .i:;.-~.-. ~- kb- !~;.=-·~;:. !. : - '-: : ·-.;1~:.~:,~ .,ciz::\;;,.6',0;_.~'"-·~. . ~,.".-*'~-:. . . . ~'" . . . ~.UO.Z   1~- -
                                                                                                                                                                            --
                                                                                                                                         'z:,r,·.:r:!:1·
                                                                                                                                                    ...

    '       '
                                                                                                                                                                      ,._            __ _-;--
                                                                                                                                                                                               -------·
                                                                                                                                                                                                    ..                                                         ~
        WHEREFORE, PREMISES CONSIDERED, the State requests that a hearing be he1d and the

Court revoke the Defendant's bond for his bail in this above-styled and numbered cause, or in the

alternative, deem said bail insufficient and increase bail. Any and all available general relief in law or in

equity is requested.


                                                    ~-ed_,_-_-·_·________
                                                      Donald A. Stricklin
                                                      SBN: 24003018
                                                      Assistant Criminal District Attorney
                                                      Brazoria County District Attorney's Office
                                                      111 E. Locust, Room 408A
                                                      Angleton, Texas 77515
                                                      (979) 864-1230
                                                      fax (979) 864-1525


                                    CERTIFICATE OF SERVICE

        l)1ereby certify that· a .true and correct copy of the foregoing was placed in the USPS mail
certifiedreturn receipt rezested, apd regular mail, to Mark Jones, counsel for Defendant on this
   f}--5 . day of            J)rl $t-, 2009.                      ·                      .   ·
          .                                                                 /

                                                     ~
                                                                .       .




                                                                                                      ~:




                                                                                                       --   .-   0021.
                                                                                                                 .~   -~
                                         CAUSE NO. 58863

THE STATE OF TEXAS                                  §              IN THE 412th
                                                    §
vs.                                                 §              DISTRICT COURT OF
                                                    §
SHANE O'GRADY                                       §              BRAZORIA COUNTY, TEXAS


                                              ORDER

       The Court, having heard the State's Motion to Revoke Bail or Increase Bail fmds that said bail is

insufficient   and    hereby      revokes    the     Defendant's     bail·   and     sets    bail     at




                                            JUDGE PRESIDING




        (6)




                                                                                                       .... ('· ;) n,,·
                                                                                                       U J .,._.,. _,--.-
                                                                                                            ~
                                                                                   at
                                                                                     ...._..__ - - -"
                                                                                                     , 'cJ . ,
                                                                                                            0. ··~
                                                                                                                     _____ ,,.,
                                                                                                                              a.~,

                                                                                            1-\ Ut.,.1 1-.
                                                                                             1
                                                                                                       '> (i~   'll.
                                                                                                                '-
                                                                                                                     oc•.
                                           CAUSE NO. 58863

                                                    §
                                                    §
                                                    §
                                                    §
SHAN;E O'GRADY                                      §              BRAZORIA COUNTY, TEXAS

                                        NOTICE OF HEARlNG

       The State's Motion to Increase and/or Revoke Bail is set for hearing on the 28st day of August,

2009, at 9 A.M. in the 412'h District Court.

                                                    Respectfully submitted,




                                                    Donald A. Stricklin
                                                    SBN: 24003018
                                                    Assistant Criminal District Attorney
                                                    Brazoria County District Attorney's Office ·
                                                    Ill E. Locust, Room 408A
                                                    Angleton, Texas 77 515
                                                    (979) 864-1230
                                                    fax (979) 864-1525



                                     CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was placed in the USPS mail
cert~ return receipt requested, and regular mail, to Mark lones. counsel for Defendant on this.
-~"--_,___-day of        Jh?c;
                            !) cvt: , 2009.       '--    ·:--··--···-..-.-....,._,_, __•... .:.·:.-.•



    ··s,                     .•
         626327
                             NATE MOORE, SR.                                                    BRAZORIA COUNTY
                               CbierDeputy                                                      I 11 E. Locust, S••· 500
                                                                                                 Angleton, TIC 7751 S




                                                             JERRY DEERE
                                                                  District Clerk
                                                            www.brazoria.couaty.com/dcluk
         February 03, 2009

    /sbane Timothy O'Grady
      121 Clements #711
      Angleton, Tx 77515.



         RE: CAUSE NO. 58863, 412th DISTRICT COURT
                                                       t'
         THE STATE OF TEXAS VS. Shane Timothy O'Grady

         Dear Sir/Madam:                           ~

         You have been INDICTED by the Brazoria County Grand Jury.

         We are enclosing a copy of Order for Pre-trial Hearing and/or Setting Case for Trial, Indictment and
         Attorney Contact Form.
                                                                                            .                              .
         You need to make an attempt to retain counseL We have enclosed a form for yon to use entitled Attorney
         Contact Form. Please complete this form and bring.it with you to the pre-trial bearing in the event you
         are unable to retain an attorney. At that time the judge wm require yon to fill out a financial statement.
         If you do retain counsel, it is your responsibility to give your attorney a copy of tbe Order for Pre-trial
         Hearing and Setting Case For Trial and Indictment.                                                    ·

         Enclosed is also a form for you to complete once you retain counsel and mail it back to us at tbe address
         on tbe form as soon as possible.

         Please be present on the court dates as specified in your order. Failure to appear will result in your bond
         being forfeited.

         Yours truly,

         Jerry Deere
         District Clerk

         CC: file


/         ACE BAIL BONDS/D.W. GARR.ETI
        417 W. MULBERRY
        ANGLETON TEXAS 77515

                       {'IJ                                                                     DC LET INDICT DEIT-FORM 15219


                f"kdtAir: ffJ) I/ J- Pfj.




                                                                                                                                nnn~
11/13/2009 10·44 FAX          9798841525                                BRi'.l. 0 Rl.U. C0 U:\ '; :. ;·     i.' !                                             ~001/002




                                                                                                                                                                   '\•,



                                                                   JERI VENNE
                                           . CRIMINAL DISTRICT ATTORNEY
                                                  BRAZORIA COUNTY

                                                   FACSIMILE MESSAGE
       DATE:               November 13, 2009

       TO:                 Mark Jones

       RE:                 State of Texas v. Shane Timothy O'Gi'ady Cai.M$~~ No. 588{:)3

       FAX NO.             (979)-848v8378

       FROM:               Don Stricklin, Assistant District Attorney/Krystal Brooks, Secretary
                           BRAZORIA COUNTY DISTRICT ATTORNEY'S OFFICE
                           111 EAST LOCUST, SUITE 408 A
                           ANGLETON, TEXAS 77515

                           TELEPHONE NUMBER: Angl~ton Area                                                          (979) 864-1230
                                             Brazosport Area                                                        (979) 388-1230
                                             Houston Area                                                           (281) 756-1230

                           TELECOPIER NUMBER: Angleton Area                                                         {9"f9} 864-1525
                                              BrazospOQ1: .A.~"~·~;~                                                1~~1~-r;J:~ :{:~f~ -"~ ~~:,.~
                                              Houston Arc~lf.J.~flt\.1l£.¥J.~~.:;..·:r:tr.n-wu:.•·•-,.q;.t.,.,,·.·~·~•"'•'-·..._.,..~·~
11/13/2009 10:44 FAX               8788841525                   BRAZORIA CO OA OFFICE

      Rlehard Maonvss
      Rrst Assistant

      Mury Aldous                                                                                                        JOHN BLANKENSHIP
      Ctolef • Criminal Division                                                                                         Chief lnVIlstigator




                                                         JERI VENNE
                                                  CRIMINAL DISTRICT ATTORr,_u;;:Y
                                                       BRAZORIA COUNTY

                                                             November ·13. :?.009

          To:          Mark Jones
                       124 West Myrtle
                     Angleton, TX 77515


          Re:        State ofTexas v_ Shane O'Grady Cause No. 58863
                                                                            t

          Dear Mr. Jones,

                                                                              ~
-____;.:>~ Please be advised that there is a hearing set in the 4)2th Distl'kt Cmui for November 17, 2009 at
          8:30a.m. for the above cause. If you have any que:ruo;t~                 ci!   v.m::~:.m. d.:;otlt tiu~:   maner please feel
          free to contact me.
          Thank you
          Don Stricklin
          Assistant District Attorney




                 (SJ




                                   COUNTY COURTHOUSE'., 111 ~.LOCUST. SUITE 408A. ANGLEION. TEXAS n515

             Angleton Area               erazosport Art'!a       Houston Area             fax-Crimimil DivisiM         Fax.Civil Division
            (9l9) 86<1-1?.30             (979) 388-1230         (2H 1) 756- 1230             (~)79) 8Ei4- i 525        (979) 849-8914
;creen    P~int    from AbleTerw 9ession(TSG)
                                           ------~--~---------------

;ause': 58863~
;t"yle: Shane Timothy O'grady
)ff.    Aggravated Assault - Enhanced

      Date                 Time          Hearing Description                       Pri   Cause Number

c=::=o~r;__zg_o~~~o-8 =~-=-o~.J                                                                                            ! '
   2. 03/18/09 ·            09:00a      Pre Trial                                  100   58863
   3. 04/22/09,             09:00a      Pre Trial                                  100   58863
   4. 07/23/09              09:00a      Announcement          Hearing              100   58863
   5. 07/27/09              09:00a      Trial                                      100   58863
   b. 08/20/09              09:00a      Announcement          Docket               100   58863
   7. 08/24/09              09:00a      Trial                                      100   58863
   8. 09/08/09              09:00a      Trial·                                     100   58863
   9. 09/24/09              09:00a      Announcement          Docket               100   58863
. lO. b9/28/09              09:00a      Trial                                      100   58863
  11. 10/22/09              09:00a      Announcement          Hearing              100   58863
·12. 10/26/09               09:00a      Trial                                      100   58863

-    View 1 I TAB to select                                                All Hearings --- Page 1 of 1

                                                  Selection:          1

'1 '- Exi_t___F_2_-_A_d
                     __ d _____F_3_-_F_u_t_u_r_e__F_4_-_S_e__
                                                            t_u..._p___F_5_-_A_t_t_r
                                                                                  __ n..._y_F_6_-_P_r_l_·n__
                                                                                                           t __________________




                        '(to)
         ..rtJOt=)t QufJLi.;tetG
                                  !-P!3

                                                                          ·... _
            " 1                                               REPO~TER I                     s       RECORD

                       2                                   VOLUME ' 1 OF 1 VOLUMES

                       3                                 TRIAL COURT CAUSE NO. 58863

                       4

                       5         THE.   STATE OF TEXAS                                                IN THE DISTRICT COURT OF

                       6

                        7        vs,.                                                                 BRAZORIA COONTY, TEXAS-
                           8:'

                           9     SHANE 0' GRADY                                 *                     412TH JUDICIAL DISTRICT



                  11                                 MOTION
                                                         .  TO REVOKE/I·NCREASE
                                                                .               BOND-



                       13
                       141                                            i
                                             On the 28.th day of !August., 2009, the fol'lo\-ving
               -15 I proceedings                        l
                                       came .on to be he:ard in the above;-entitled and .
                           '                            i
                         .1                             :
                       16' numbered cause before the HO:norable     Edw:.ln Denman, Jud9e                      w.
                                                                      ·I
                       17        presiding, held in Angleton ,i                 B.ra~oria                                C.9tihty, Texa$,

                       18
                                   ( t-J)    P:toc~edings report~d by !'-1achine·                                             Shorthand Met:h,od.




                                                               np:1
                                                               Ut   -;
                                                                .. \,'
                                                                  '
                                                                                c If\{
                                                                                  . 1\ f
                                                                                r\,._.""_;   !   f' ' '    c--
                                                                                                          •'     .
                                                                                                                     ~
                                                                                                                         ..


               ' 23




               ,,z,;lL=-·========,p=================~                      !·
                                                               JTLl:i FRIEDRICHS

        . : :. ::;~.   .                                   Offi¢~a]             Court.                         Rep6±te~

·.·.·                                                 .412th. Judicial Di.strict court:
 ·~
                                                                                                 2


      1                                                             APPEARANCES

      2

      3 MR. DON STRICKLIN
        SBOT NO. 24003018
      4 111 East Locust, Suite 408A
        Angleton, Texas 77515
      5 Phone: 979-864-1230
        ATTORNEY FOR THE STATE OF TEXAS
      6
        AND
      7
          MR. MARK JONES
      8 SBOT NO. 00786002
        124 West Myrtle
      9 Angleton, Texas 77515
        Phone: ·979-849-8076
     10 ATTORNEY FOR THE DEFENDANT
     11
     12
     13
r·   14
     15
     16                               ( 1j
     17          e~tl /13 :t 1t(2 11                                   3l/Pgs~
     18
     19
                          :;. o1                          3'/
          ~;:;;:•:ll;"-   :r:tu;:;::;a-t•:~;   ::;;;:;;   :::a

     20
     21
     22
     23

     24


r\
'
     25


                                                                        JILL FRIEDRICHS
                                                                    Official Court Reporter
                                                                 412th Judicial District Court
                                                                                      3



 .1                                       INDEX

  2 AUGUST 28, 2009                                                        PAGE
  3 Appearances. . . .                                                    . 2
  4 STATE'S WITNESSES              DIRECT    CROSS     REDIRECT      RECROSS
  5 AMYE 0 I GRADY                  5         11
  6    JOHNNIE LEWIS                21        23

  7    State Rests. .                                                . . 24
  8 DEFENDANT'S WITNESSES DIRECT             CROSS     REDIRECT      RECROSS
  9 SHANE 0 I GRADY                 25        27           29         29
 10 Court's Ruling.                                                         32

 11 Court Reporter's Certification . .                                      34

 12

 13

 14                                     EXHIBI~    INDEX

 15 STATE Is EXHIBITS

 16 NO.     DESCRIPTION                                         OFFERED    ADMITTED

 17 1       Protective Order                                    6           6
. 18
                        (1)
 19        (;X.Ht0lt I{ b     I/




 23

 24
 25


                                     JILL FRIEDRICHS
                                 Official Court Reporter
                              412th Judicial District Court
                                                                                         4


         1                                      AUGUST 28, 2009

         2                        THE COURT:       On the record in Cause No. 58863,
         3 State of Texas vs. Shane O'Grady.                We're here on the State's
         4 motion to revoke bail or increase bail.
         5                        State ready to proceed?
         6                        MR. STRICKLIN:       Yes, Your Honor.
         7                        THE COURT: . Defense ready?
         8                        MR. JONES:       Yes, Your Honor.
         9                        THE COURT:       Let the record reflect counsel· for
       . 10 the State is present, counsel for the Defendant and the
       11 Defendant are all present.
       12                         You may proceed, Mr. Stricklin.


r-··   13                         MR. STRICKLIN:
       1.4 would call Amye 0' Grady.
                                                       Thank you, Your Honor.   The State


       15                         MR. JONES:       We'd like to invoke the rule, Your
       16 Honor, since there will be more than one witness.
       17                         THE COURT:      All right.    Whoever is going to
       18 testify in the case, other than Ms. O'Grady, if they would come
       19 up to the -- is there anyone else going to testify?

       20                         MR. STRICKLIN:       There ls two witnesses, Your
       21 Honor.
       22                         THE COURT:       All right.   Both of you come up to
        23 the rail just a moment.
        24                         (Witnesses du1y sworn by the Court.)

        25                        THE COURT:       All right.   The rule has been

                  (7)
                                                 JILL FRIEDRICHS
  .          .,-=-cu,~,y   ?JJn
 /.?Jfii;~Jt/      .      Official Court Reporter
~~~~==============~                       412th Judicial District Court.
    'i o} ~L/
                                                                                  5


      1 ipvoked.       What that means is that you may not talk to anyone
      2 about this case except the attorneys and unless you are called
      3 into the courtroom and you're testifying here on the witness
       4 stand.       You can't read any transcriptions of it.     You can't
       5 read any notes about it.          And if you violate that, you could be
       6 held in contempt of court or you could be prevented from
       7 testifying.       Do you understand that?

       8                      All right.    The witness you called·was who?

       9                      MR. STRICKLIN: . Amye O'Grady.

      10                      THE COURT:    Ms. O'Grady, if you could just come
      11 around here and take the stand, please.

      12                      And if you would stand outside, we'll bring you
      13 in when we're ready for you.
      14                      You may proceed.

      15                                   AMYE 0 I GRADY I

      16 having been first duly sworn, testified as follows:

      17                               DIRECT EXAMINATION

      18 BY MR.. STIUCKLIN:

      19     Q.        Would you please state your full name for the record?

      20     A.        Amye O'Grady.

      21     Q.        Ms. O'Grady, do you know the Defendant in this case,

      22 Shane O'Grady?

      23     A.        Yes.
      24         Q.    How is it that you know him?

      25         A.    We were married.
f'·
           '7)                          JILL FRIEDRICHS
                                    Official Court Reporter
                                 412th Judicial District Court
                                                                             6   ..


     1       Q.   Is he present in the courtroom today?
     2       A.   Yes.
     3       Q.   Okay.     Could you identify where he's sitting and .an
     4 article of clothing he's wearing?
     5      A.    He's wearing orange, right there.
     6                    MR. STRICKLIN:   Let the record reflect she's
     7 identified the Defendant, Your Honor.
     8                    THE COURT:   It does.
     9      Q.    Ms. O'Grady, are you divorced from Shane O'Grady at
    10 this time?
    11 .    A.    Yes.
    12      Q.    When did that divorce become final?
    13      A.    August 12th, '09.
~   14      Q.    Okay.     Is it true that the allegation in this lawsuit
    15 is that Mr. O'Grady threatened you with a firearm?
    16      A.    Yes.

    17       Q.   Okay.     At any time after the incident occurred did he
    18 threaten you in any other way?
    19      A.    He came by my house, drove by my house.

    20      Q.    Okay.     Did you ever have to get a protective order?

    21       A.   Yes.     Yes.

    22                    MR. JONES:   No objection, Your Honor.   ·~,;

    23                    MR. STRICKLIN:   I'm going to tender and offer
    24 State's Exhibit 1.
    25     {'7)           THE COURT:   Exhibit 1 is admitted.


                                    JILL FRIEDRICHS
                                Official· Court Reporter
                             412th Judicial District Court
                                                                                        7



          1               Q.   Do you want to thumb through that? • Ms. O'Grady, if
          2 you could just quickly thumb through State's Exhibit 1?             Is
          3 that the protective order in place between yourself and Shane

          4      O'Grady?

          5               A.   Yes.
          6               Q.   And under that protective order what does it mandate
          7 the distance that Mr. O'Grady is to maintain between you and

          8 himself?

          9 A. I believe it says 500 feet.   No phone calls, nothing.

      10                  Q.   Okay.   He's not --

      11                  A.   No contact at all, not to go to my house, my
      12 employment, my -- our daughter's school, nothing.                No contact.

      :l-3                Q.   Is it true that you and Mr. O'Grady have a daughter

      14 together?

      15                  A.   Yes.
      16                  Q.   What is her name?

      17                  A.   Macy O'Grady.

      18                  Q.   She's how old?

      19                  A.   She's 4.

      20                  Q.   Is Mr. O'Grady permitted to visit with Macy in any

      21 way?

      22                  A.   He's supposed to have supervised visits at ~he Women's

      23 Shelter, and that was stated in this order.

      24             '    Q.   Okay.   So what does that mean to you as the mom?     What
       25 is he allowed to do, basically, if'he wants to visit with Macy?
r 6) ~================'
      '       ., _   tl           ?              JILL FRIEDRICHS
~=~===W=;=I3==Ji====G=='='==:J='/=·=A~~~~=.J Official Court Reporter
                                         412th Judicial District Court
                                                                                      8


        1       A.       He has to go to the Women's Center and it's supervised
        2 and he's supposed to contact and give 48 hours notice and after
        3 five times of not doing that he's dropped from having even

        4 that, even having supervised visitation through that.

        5       Q.       Since the incident which is the basis of the
        6 indictment,. that is the aggravated assault Mr. O'Grady
        7 allegedly committed on you?
        8       A.       Uh-huh. ·
        9       Q.       Have you felt threatened by Mr. O'Grady in any way?
       10       A.       Yes.
       11       Q.       Would you tell the Court how?
       12       A.       At the beginning of June I was outside with Macy and


r      13 my other daughter, Kayly.

       14      . Q.      June of this year?
       15       A.       Yes, beginning of June.
       16       Q.       Okay.
       17       A.       And I was outside and I saw a vehicle which I
       18 recognized to be his mother, Carol          Sheffield'~    vehicle, and I
       19 was like -- I wanted to double check and make sure who was
       20 driving it and make sure that that was it.           So I kind of walked
       21 a little bit farther down the driveway and I live on a dead end
       22 street and that vehicle made the circle and came             bac~up   and
       23 Shane was driving it and he did this.           He did like a double
       24 ta.ke and then looked and made direct eye contact with me and
 .     25 kept driving.
rev                                         JILL FRIEDRICHS
12KI1 /e.;r uG ''     J;tt P1;5_ ~      Official Court Reporter
                                     412th Judiclal District Court

~~.:_                     ..4
                                                                                 9




r       1       Q.      Okay.    So you're telling the Court you're absolutely
        2 positive that was Shane driving that vehicle?

        3       A.      Yes.
        4       Q.      Are you aware of any reason Shane should be on that
        5 street?
        6       A.      None.
        7       Q.      Does he have any friends on that street that you know
        8 of?

        9       A.     Not that I know of.
     10         Q.     What street is this?
     11         A.     Crestwood Street in Clute, Texas.
     12         Q.      Is that where you were residing?
     13         A.      Yes.
~·
     14         Q.      Is that your home?
     15         A ..    Yes.
     16         Q.     Was that       did he make that drive-by after the

     17 protective order had been put in place?
     18         A.     Yes.
     19         Q.      Have you had any other incidents with Shane that you

     20 would feel were threatening?
     21         A.      Yes.    He called the house, called my house a couple of
     22 days before he drove by.          My mother spoke with him, ~ohnnie
     23 Lewis.         She answered the call.
     24         Q.      How many times are you aware of Shane calling your

     25 house, your mother's house?
r('1)
                                         JILL FRIEDRICHS
                                     Official Court Reporter
                                  412th Judicial District Court
      ..                                                                               10
                                                                                            i. {_




           1           A.    Twice because I recognize the number on the caller IO.
           2 The first time somebody called and hung up and didn't recognize
           3 the number.            And then the next day my mom answered the phone
           4 and I noticed it was the same number and it was Shane.
           5           Q.    It was the same number that called?
           6           A.    Had called the day before and hung up, yes.
           7           Q.    Did he ever make any kind of other threatening remarks
           8 to you immediately after the incident about whether or not he

            9    made bail?
       10              A.    Yes.     He said -- you know, he didn't want me to go to
       11 the police and he said even if I did --

       12                            MR. JONES:   Your Honor, could I ask for a date
       13 and time on this because I'm confused.which bail he's talking
r'·    14 about.

       15              Q.    Let me break this down a little, Ms. O'Grady.

       16              A.    Okay.

       17              Q.    I'm talking about immediately after the aggravated

       18 assault that's pending in this case.

           1,9         A.    Okay.

           20          Q.    Wher~    the allegation is that he threatened you with a

           21 firearm.

           22          A.    Right.

           23          Q.    Were there any remarks he made to you as a part of

           24 that incident which you felt threatened? ·

                        A.   Yes.

                                                JILL FRIEDRICHS
           • •    tl
                                            Official Court Reporter
 12kt-/JBir G ''
                                         412th Judicial District Court
                                                                                11


    1        Q.   What was that?
    2        A.   He said that if I went to the police and he went to
    3 jail that he could make bail and if he did, he would come out
    4 and he would kill me .and then kill himself.          He knew where I
    5 lived, where I worked.
    6        Q.   Did you make a police report based on his driving by
    7 the home, the violation of the protective order? ·
    8        A.   Yes.
    9        Q.   Okay.        Do you know what happened with that?
   10        A.   They said they were going to get a warrant for that
   11 and arrest him.
   12                     MR. STRICKLIN:      Your Honor, I pass the witness.
   13                                  CROSS-EXAMINATION

   14   BY MR. JONES:

   15        Q.   Did you give a statement to the police in conjunction
   16 with    this~   rna' am?

   17        A.   With?

   18        Q.   The protective order incident.
   19        A.   Did I make a statement with the police?

   20        Q.   Yes.     Yes, ma'am.

   21        A.   Yes.     I     filed a report.   Yes.
   22        Q.   Now you filed a report, I believe, on the 17Jth of June
                                                                                ~~

   23 is when you called the police about this, correct?
   24        A.   Yes.
   25        Q.   You're alleging this incident occurred June 4th or
.r'·(7J ~==============~
                                 JILL FRIEDRICHS
ek:ftt~lr''G II    31/Pfj_S. Official Court Reporter
~===========~==========~ 412th Judicial District Court
    II  o?  ~'f
                                                                                                                    12


                               1 6th, correct?                  4th, 5th and 6th, roughly?
     ('
                               2            A.          He drove by on the 7th, I believe.      June 7th.
                               3            Q.          Why did you wait so long, ma'am, if you were so
                               4 concerned and in fear of your life?

                               5            A.          Well, I wasn't sure- because, you know, in the
                               6 protective order if, you know, driving by or if he had to like
                               ·7   stop and have, you know, contact.               And, you know, I wasn't
                               8 sure.                 So I called the victim's coordinator and they said you
                               9 need to file a report; and I talked with my divorce lawyer and
                           10 he says, yes, you need to file a report.                       And so that's when I
                           11 went to go.
                           12               Q.           So it took you roughly ten days to do that?
                           13               A.           Yes.
     ('                    14               Q.           So you weren't that afraid because you could have
                           15 immediately called the police and let them sort it out,
                          ·16 correct?

                           17 A. I was afraid.

                               18            Q.          Well, ma'am, you could have immediately have called

                               19 the police and let them sort it out, correct?

                               20            A.          Yes.

                               21            Q.          But instead, you waited ten days, correct?
                                                                                                       ·?;;.r.'~>
                               22            A.          Yes.
                                                                                                                    'liS,

                               23            Q.          And when he supposedly drove by he didn't hold out a
                               24   f~nger             like he was going to shoot you or anything, diq he?

                               25            A.          No.
     rev~======~==============~
                                                                         JILL FRIEDRICHS
                                                                     Official Court Reporter
                                                                  412th Judicial District Court

                                     -=   r:::e==- ,
-·   #"ll   =lfMHJ:i :!Zl'l:
                                                                                                   ~   ~--···'   .   '




                                                                                              13


           1       Q.     In fact, he's been out on bond for about a year, has
r''        2 he not?
           3       A.    Yes.
           4       Q.    And you first said you recognized his mother's car.

           5 Then you said you had to make sure it was his mother's car.                      So
           6 you weren't sure at             first~   correct?
           7       A.    Well, I·had been seeing a lot of those cars around
           8 town and I always look to see if that's -- whose driving the

           9 vehicle.      And I wanted to make sure.            Because .I think it has
          10 tinted'windows.           I'm pretty positive.      And I couldn't see very
          11 well because I was way up on my driveway.
          12       Q.    So you walked toward him, correct?
          13 A. I walked just to like the barely middle of my
          14 driveway.         There is like a big tree, and I just kind of stood
          15 and looked.
          16       Q.    Now when you got the protective order it was a default
          17 against my client.              He did not appear in court that day, did
          18 he?
          19       A.    No, he did not.

          20       Q.    And you have no evidence that he even knows what's.in
          21 the content of that protective order, does he?                    You, have no
          22 evidence he's ever received a copy?                                   ~

          23 A. I don ' t know.
          24       Q.    And for the divorce also on August 12th, 2009, that
      ~   25 was a default against my client, correct?
rc~ ~==========================~~
                    J
                    to /1 II     '2   i /)
                                                        JILL FRIEDRICHS
  .:!!~~X~Jt£J$:!f::..l-::!:L==L?======~=~=f'!j5.of f i cia 1 Cour~ Reporter
               I




      J ~ o:) ~If                           412th Judicial District Court
                                                                             14




     ·4      A.    I believe it has a statement in there about the
       5 protective order visitation.      I'm not sure of the exact
       6 verbiage in it, but states that that's the visitation in that.
       7     Q.    Who is he to call to arrange that visitation?
       8 A. I believe he's supposed to call my lawyer or the
       9 Women's Center.

     10      Q.    And he didn't stop driving.     If it was him, .he just
     11 kept on driving, according to you, correct?

     12      A.    Yes, he kept driving.
     13      Q.    He made no overt signs that he was going to do any
r'   14 harm to you, did he?
     15      A.    No.
     16      .Q.   And in fact, you said there were no phone calls .     Does
     17 the protective order say he's not to make· any calls in a

     18 threatening or harassing manner, correct?.

     19      A.    Yes.
     20      Q.    And he did not speak to you.     He spoke to your mother,
     21 who is. not covered by the protective order, if he did indeed
     22 call, correct?
                                                                             ~~

     23      A.    Yes.
     24      Q.    And who owns that telephone number that he called
     25 from?
r{?J
                                  JILL FRIEDRICHS
                              Official Court Reporter
                           412th Judicial District Court
                                                                                          .. - - ------------




                                                                                            15


        1            A.     Who owns the telephone number that Shane called from?
~--
        2            Q.     Yes, ma'am.
        3 A. I have no idea.    It just said -- just the phone number-
        4      showed up.
        5            Q.     So you have no idea who called that first time, do
        6 you, rna' am?
        7            A.     No, I don't know who called the first time.          I just
        B compared the numbers.
        9            Q.     And is his mother allowed visitation with the
      10 children?
      11             A.     His mother?
      12             Q.     Yes.
      13             A.     We don't have any orders in place, I mean, whether she
      14 has visitation.             She's never contacted me for any kind of
      15 visitation.
      16             Q.     Have you encouraged visitation with his family?
      17             A.     No.    I don't talk to his family at all.
      .18·           Q.     And you said you were afraid because ·he originally
      19 said in the incident if he made bail and was arrested he could
      20 get out and he would kill you, correct?
      21             .A.    Yes.
                                                                           ~~~

      22             Q.     That's been almost a year.    Has he made   any~airect


      23 attempt to carry out that promise you say he made?
       24            A.     No, until he drove by my house.
 ·     25            Q.     And once again, if he did drive by your house, he
r~~========================~
                                             JILL FRIEDRICHS
        ' .,    Ll     I1
 £klt1/37[' G?l/Pes-..                   Official Court Reporter
 =============....:
  /6- o:j 3 'I                        412th Judicial District Court
                                                                                       16


     1 didn't threaten you that day, did he, ma'am?
~    2         A.      He didnit make any signs or anything like that.           He
     3 just stared at me.

     4         Q.      And you still waited ten days before making the police
     5 report?
     6         A.      Yes.
     7         Q.      And after the first incident you waited, what, about
     8 two months before making that police report?

     9     1
               A     .• --q'c'~think it was a couple weeks, I believe.

    10 -             _-Okay.     And in fact, after the alleged incident where
                     ~                                          -

    11 he supposedly threatened you with a gun in a motel, you went
    12 back over to his house and left your child with him that day,
    13 correct, rna' am?
    14                          MR. STRICKLIN:      Your Honor, I object.   That's
    15 irrelevant for the purposes of this hearing.

    16                          MR. JONES:    I   think it goes to the credibility.
    17                          THE COURT:    Overruled.
    18                          You may answer the question.
    19         A.'     Can you repeat the question?
    20         Q._     After the day he supposedly assaulted             the initial
    21 supposed -- after he supposedly threatened you at the hotel
    22 ··with a gun, you_.- went over to his house that afternoorr,          ~correct?

    23         A.      -To his house?
    24         Q.-     W~ll,     I'm sorry.       His brother's house?
    25         A.      Yes~      After the incident, yes.
r L'~J                                    JILL FRIEDRICHS
                                      Official Court Reporter
                                   412th Judicial District Court

                           --
                                                                           17



r       1
        2
              Q.
              A.
                   And you left your child there overnight, correct?
                   Yes.
     3        Q.   The next day you picked up your child and you said
        4 that he threatened you again, correct?
        5     A.   Yes.
     6        Q.   And you still waited several days to call the police?
     7        A.   Yes, I did.
     8        Q.   And if the police records show that it was actually
     9 more than several days, at least a month, would that -- why
    10 would you wait so long, even several days, ma'am?       I mean he
    ·11 threatened you, threatened to kill your child.     Why would you
    12 even delay?
    13        A.   Because I was scared and when the police came to my
    14 house -- because I had made a _9-1-1 recording when he had me in
    15 the hotel and because I was scared to death.      I thought there
    16 was like GPS on cell phones and they could track me and find me
    · 17 in the hotel room and I had it right here by my leg and, you
    18 know, that didn't happen.     And they went .to .my. mom's house and
    19 my mom was like, you know, she was around her ex-husband.       He's
    20 volatile.     And it was somehow -- the communication got messed

    21 up between·clute Police Department and West Columbia Police
    22 Department and l.t all got messed up.
    23        Q.   Well, wait a minute.   One again, you knew the police
    24 were concerned about you.     They were involved because of the
    25 9-1-1 call?
r'[1)
                                  JILL FRIEDRICHS
                              Official Court Reporter
                           412th Judicial District Court
                                                                                  18   ,. ; . }


     1      A.         Uh-htih.
     2      Q.         And yet you didn't bother, after this threat was made
     3 against you and your child and.you had the child safely, to go

     4 to the police and say, hey, protect me from this guy?
      5 A. I was scared.     He had me very, very intimidated.
      6     Q.         Once again, ma'am, you didn't do that?
      7     A.         No, I did not.     Not right away.
      8     Q.         In fact, you waited quite sometime to even do the
      9 protective order, did you not?
     10    . A.        I don't remember exactly how long.      They got an
     11 emergency protective order for me when he was arrested.              That's
     12 when they said that they would obtain that. for me.


r-   13        Q.      Okay.

     14 to them finally, correct?
                                  So the police could protect you when you went


     15 A. I'm_ sorry?

     16        Q.      So the police could protect you, is what you're saying
                  ..
     17 now?

     18        A.      Yes.    I was afraid but, you know---· because I was
     19 afraid to go.          And then my family was like, look, you know, you
     20 might as well have -- either way, he's going to intimidate you.
     21 And if he does something to you, you know, at least have the
     22 police on your side.            You need to go.   You know, bec~use I was

     23 very, very, very afraid.

     24        Q.      So this original incident occurred on July 26th, 2008?

     25 A. I believe it was July 28th, 2008, when it happened.
~(1)
                                          JILL FRIEDRICHS
                                      Official Court Reporter
                                   412th Judicial District Court
                                                                                 .·   .
                                                                            19            ~

                                                                                          I




     1       Q.   Well, ma'am, if your protective order application says
     2 July 26th, 2008, and you swore to that, wouldn't that be a
     3 correct date?
     4       A.   I'm not sure.
     5       Q.   If I'm reading from it, ma'am, would you agree with
     6 me?
     7       A.   Okay.
     8                    MR. STRICKLIN:     I'm going to object that he
     9                             .
         should at least allow her to read from the document .
    10                    THE COURT:     Doesn't she have the protective
    11 order?
    12                    MR. JONES:    Not the application, Your Honor.


r
.
    13
    14
             Q.
             A.
                  Here.     Take a few minutes to look over that.
                  It says July 26th.
    15       Q.   ·And when did you file charges with the police
    16 initially in- this case?
    17 A. I don't recall the exact date.
    18       Q.   Was it in August?
    19 A. I believe so.

    20       Q.   And he was arrested, according to your       affidav~t,


    21 about October 23rd, I believe, correct?
    22 A. I believe, yes.
    23       Q.   October 28th.        I'm sorry.
    24       A.   Okay.
    25       Q.   During that time while he was on the loose did he
~~~==~==================~
                                    JILL FRIEDRICHS
                               'Official Court Reporter
                             412th Judicial "District Court
                                                                                    20



   r      1 threaten you any other time during that?,

          2       A.        No.
          3        Q.       And in fact, one of the reasons you met originally is
                  \

          4 because he was behind on child support and you were upset about

          5 that, correct?
          6       A.        No.
          7       Q.        Well, once again, he spoke to your mother and not you,
          8 correct?

          9       A.        Correct.
         10       Q.        He did not make any threatening gestures toward you?
         11       A.        No.
         12       Q •.      He's been out on bond for almost a year, has not
         13 . threatened to        ~arry   out the threat you said he made originally?
         14       A.        Yes.
         15       Q.        And to your knowledge, he doesn't even have knowledge
         16 of    what'~     in the protective order?
         17 A. I have no idea what he has knowledge of.
         18       Q:        You have no knowledge of him ever being served with a
         19 copy?

         20   (
                  A.        Do I have knowledge if he's been served with a copy?
         21           Q.    Yes.

         22 A. I don't know.
         23           Q.    Has your attorney or anybody else ever told you we
         24 sent him a copy?
         25       A.        She said that they served him, that they sent him one,
   ~0)~========================~
                                               JILL FRIEDRICHS
   6>tfttr&f(t (1 11       ?;l/Pv-s .      Official Court Reporter
  ~======~==========~~                  412th Judicial District Court
~-wLf1N,:i . ?'/.
                                                                                        21


          1     a certified copy is what they told me.
 r        2            Q.    But you have no proof of that here today?

          3            A.    Not today, no.
          4                         MR. JONES:    Pass the witness, Your Honor.

           5                        MR. STRICKLIN:    I have nothing further.
           6                        THE COURT:    Thank you very much.   You may step
           7        down, Ms. O'Grady.
           8                        Call your next witness.
           9                        MR. STRICKLIN:    I call Johnnie Lewis.
          10                        THE COURT:    You may proceed.
          11                                     JOHNNIE LEWIS,

          12 having been first duly sworn, testified as follows:
          13                                  DIRECT EXAMINATION

          14 BY MR. STRICKLIN:

          15            Q.   Please state your name for the record, ma'am.

          16            A.   It's Johnnie Lewis.

          17            Q.   And do you know Amye O'Grady?

          18            A.   Yes.    She's my daughter.
          19            Q.   Do you know Shane O'Grady?

          20            A.   Yes.
          21            Q.   How is it that you know Shane?

                             He's my ex son-in-law.                             ·:;w
          22 A.
23            Q.   Have you talked to him in the past?

          24            A.   Yes.

          25            Q.   Would you recognize his voice?
  r1~)
      ,        II                             JILL FRIEDRICHS
ex.l{; 16.rr Cb ''                        Official Court Reporter
                                       412th Judicial District Court
 Jvo o9
                                                                                                 22


          1            A.      Yes.
r'        2            Q.      Okay.     Do you recall an incident where he called
          3 Y,OUr -- do you know whether or not a protective order exists

          4 between your daughter, Amye, and Shane O'Grady?

          5            A.      Yes, there is.
          6            Q.      All right.     Are you aware of any phone calls that
          7 Shane made to your home after the protective order was enacted?
          8            A.      Yes.
          9            Q.      Okay.     Would you tell the Court about that?
         10            A.      He called on June 5th.         I believe it was a Friday in
         11 the afternoon.               He asked to speak to Macy and I said, "Excuse
         12 me,   II
                           because I wanted to make sure I heard it right.               He said,
         13 "May I speak'to Macy?"               And I said, "No, you cannot. "          And
~-
        . 14 he -- I'm sorry.              I'm nervous.
         15                             I told him, "You    ~ad   to a chance to see her" --
         16 in his previous order he could meet with her at the Women's
         17 Center, supervised; and he had five chances to do this and he
         18 failed to do so and he said that he thought ·he couldn't see her
         19 because he wasn't -- didn't show up.                    And I said, "Right, you
         20 can't see her.               And you need to read your papers."          I   said,
         21 "Have you read your papers?"                   And he said, "No,   I   haven't."
         22 Arid I said, "Well, you need to read your papers and ~ollow it."
         23 And then I hung up.
         24            Q.      Do you recall an incident where Mr. O'Grady drove past

         25 your home and your daughter saw him?
~('!)
~XJ.t   ;q }-r'' (;   11
                            311Pfj6--             JILL FRIEDRICHS
                                              Official Court Reporter
~J   o:t '3tf                              412th Judicial District Court
~~~
                                                                                                23


             lr----A~.--~Y~e~s-.------------------------~------------------------


             2           Q.     Was this phone call you just testified to, did that
             3 occur before Shane drove past your house or after?
             4           A.     Before.
             5                             MR. STRICKLIN:   Pass the witness.
             6           A.     It was just a couple of days.
             7                             MR. STRICKLIN:   I   pass the witness, Your Honor.
             8                                      CROSS-EXAMINATION

             9       BY MR. JONES:

            10           Q.     Now in the police report there is no statements saying
            11 you saw my client allegedly drive by your daughter's house.
            12 You didn't see that, did you?
            13 A. I     didn't actually see it, but she --
            14           Q.     Okay.        Thank you ma'am.
            15                             Now the protective order says that he can't speak
            16 to your daughter.                He didn't speak to her that day, did he?
            17           A.     No.
            18           Q.     And he's not prohibited from talking
                                                                 -··.
                                                                      ·to you, is he?
                                                                        ..'·




            19           A.     No.
            20           Q.     And you said that he needs to read his papers.           You

            21 have no personal knowledge whether he ever received those
            22 papers, did you, ma'am?
            23 A. I'm sorry.        I did.    I asked him, I said, "6id you
            24 receive your papers?"                He said, "Yes, but I didn't read them."
            25           Q.     That's not what you testified to originally though,
 r' (11)
       t-        ,                                   JILL FRIEDRICHS
ICXfi 1 fl> iT G ' 1      '3 'IPgs ,             Official Court Reporter
  ~~        d1 1'(                            412th Judicia~ District Court

                         --         _z;:
                                                                                               24


              1 was it, ma'am?          You just now added that in when I questioned
              2 you about that, correct?
              3       A.       No.    I thought I said you need to read your papers.
              4       Q.       You said you need to read the papers.
              5       A.       Right.
              6           Q.   You didn't mention anything about him having received
              7   them, did you, rna' am?
              8       A.       Maybe I didn't just now, but I did ask him.            I did.
              9       Q.       Didn't threaten your daughter, didn't threaten his
         10 child, did he?
         11           A.       No.
         12                           MR. JONES:    Pass the witness, Your Honor.
         13                           MR. STRICKLIN:      I have nothing further, Your
         14 Honor.
         15                           THE COURT:   Thank you very much.         You may step
         16 down.

         17                           MR. STRICKLIN:      State has no further witnesses,
         18 Your Honor.              We rest for the purposes    of~the ..   bond hearing.
         19                           (State rests.)

          20                          MR. JONES:    Your Honor, I would like to put my
          21 client only on for the limited purposes of this bond hearing.

          22                          THE COURT:    All right.
          23                          (Defendant   du~y   sworn by the Court.)

          24                          THE COURT:    You may proceed.
          25
  r'(J)
                                                JILL FRIEDRICHS
· fX:vt :10   ·rr "G ''                     Official Court Reporter
                                         412th Judicial: District Court
                                                                                    25   .l   .




         1                                    SBANB· O'GBADY,

         2 having been first duly sworn, testified as follows:
         3                                  DIRECT EXAMINATION

         4 BY MR. JONES:

         5          Q.   Mr. O'Grady, on or about June 4th, 5th or 7th did you
         6 drive by your wife's house?
         7          A.   . No, sir .
         8          Q.   Now your mother does own a gray van, correct, a gray
         9 car?
       10           A.   Yes, sir.
       11           Q.   Now did you call her residence, asking to speak to
       12 your daughter?
       13           A.   Yes, sir, I did.
       14           Q.    Have you ever received a copy of the protective order
       15 in place?
       16           A.   The protective order that I received was from actually
       17 when I was        ~rrested,     which I was -- my understanding was the
       18 90 days.                                              .:·-



       19           Q.    That would be the magistrate's emergency protective
       20 order?
       21           A.    Yes, sir.
       22           Q.    But you are aware that another one -- you took a
       23 default against you?
        24          A.    From an attorney, I believe.
       25           Q.    Mr. Wilsey?
r (1)
                                              JILL FRIEDRICHS
2k51'l)~ h; d C:,   ,,                    Official Court Reporter
    J./1 o1·   1J/j                    412th Judicial District Court
                                                                                         26


               1r-~~Al.~~Y~e~s~,~s7
                                  i~r-.------------------------~----------~----------~

r              2           Q.    Sir, there is a 4,000-dollar bond based, I think, on
              3 this charge, correct?
              4            A.    Yes.
              5            Q.    You're also on a criminal trespass filed by your
              6 mother's apartment complex?
              7            A.    That's correct.
              8            Q.    How much is that bond for?
              9            A.    That bond is $80.
             10            Q.    Okay.   And you've been in jail how long on those two
             11 charges?

             12 A. 28 days.


r            13
             14
                           Q.

                           A.
                                 Do you have any resources in which to post a bond?
                                 No.
             15            Q.    Your mother has not bailed you out, correct?
             16            A.    No, sir.
             17            Q~    Your brother, I believe, is in SAF-P?
             18            A.    That's correct.
             19            Q.    And you have no way to -- no collateral to put up for
             20 bond?
             21            A.    No, sir.
             22            Q,.   Are you asking the Court to deny the motion~'to
                                                                               '•        ~~


             23 increase bail because you did not violate the protective order
             24 and you have no funds?
             25            A.    Yes, sir.    I   have no funds to post the bond.
~0)
                                                   JILL FRIEDRICHS
~~~uG '' 1>L{Pgs~                              Official Court Reporter
                                            412th Judicial District Court
(t6'    c1 ~~
       . :    -,-;...~~·
                                                                                                 27


      1r-----~--------MMDR-.-,J~O~N~E~S~:~~P~a~s~s~t~h~e~w-1~.t~n_e
                                                                  __s_s-,~Y~o-u-r~H~o-n_o_r-.--------~~

     2                                         CROSS-EXAMINATION

     · 3 BY MR. STRICKLIN:

      4            Q.      Mr. O'Grady, I want to hand you what's·been marked as

      5 State's Exhibit No. 1.

      6            A.      Yes, sir.
      7            Q.      Which is the protective order which you had allegedly

      8 violated.               Have you ever seen that document before?

      9            A.      Yes, sir, I have.

     10            Q.      Okay.     When did you see it?

     11 A. I    was actually given this -- I believe in February

     12 14th.
     13        ~   Q.      Of 2009?

    . 14           A.      Yes, sir.

     15            Q.      Okay.      Did you read the document?

     16            A.      Yes, sir, I did.

     17            Q.      Do you have any problem reading the English language,

    . 18 right?            Did you understand the terms?

     19            A.'         Yes, sir.

     20             Q.         Are you telling the Court that when -- you heard Amye

     21 testify that you drove by the home in June?

      22            A.         Yes, 'sir, I did.

      23            Q.         Are you telling the Court that she's just lying about

      24 that?
      25            A. .       Yes, sir, I am.
r-(2)
                                                  JILL FRIEDRICHS
~xlb ,'a   rr'l G   II
                                              Official Court Reporter
                                           412th Judicial District Court
                                                                            28


      1       Q.    That you did not drive by that home at any time?
      2       A.    No, sir.
      3       Q.    Did you call the O'Grady -- did you call the house
      4 that Amye was staying at on two occasions in June?
      5 A. I called -- yes, I did.
      6       Q.    Did you know that Amye was    stay~ng   there?
      7       A.    No.   I haven't spoke to Amye for over a year.
      8       Q.    That stems out of the arrest on the case that .you're
      9 indicted for in this case, right?
     10       A.    I'm sorry.     I don't understand the question.
     11       Q.    You haven't spoken to Amye since you were arrested?
     12       A.    That is correct.
     13      - Q.   Do you deny for purposes of this hearing that you ever
     14   told Amye O'Grady that you would bond out and kill her?
     15       A.    No, sir.
     16       Q.    Or that you would find her and you knew where she
     17 worked?
     18       A.    No, sir.

     19       Q.    Have you ever called her at work in the last year?
     20       A.    No, .sir.
     21       Q.    Have you ever called her on her cell phone?
     22                   MR. JONES:    Your Honor, I'm going to object.
     23 That goes outside the scope, Your Honor, from the pleadings.        """"I
     24 mean, we're fishing at this point.


~q)5~==========~T=H=E==C=OU=R=T=:===S=u=st=a=i=n=e=d=.========================:d
                                       JILL FRIEDRICHS
                                   Official Court Reporter
                                412th Judicial District Court
                                                                                                         29


         1r---------~--~~M~R-.~S~T~R~I~C~K~L~I~N~:--~Y~o-u-r~H~o-n-o~r-,~I--p_a_s_s__t~h-e--w~i~t-n_e_s_s--.--~


         2                                   REDIRECT. EXAMINATION

         3 BY MR. JONES:

         4        Q.      You said you saw this order on February 14th, sir?

         5 A. I actually had just gotten off from work. ,
         6        Q.      The 14th the correct date, sir?

         7        A.      Correct.       I was served that.

          8       Q.      Okay.      But this final order wasn't issued until
         9    February 24th.         So you were not at          th~   final hearing, correct?

         10       A.      No, sir.
         11        Q.     And you never         --   you received a copy of the petition

         12 but you never received a ·copy of this final order, did you,


r        13 sir?
         14        A.     No.

         15        Q.      Okay.     So you had a petition and not the order?

         16        A.      That's correct.

         17                        MR. JONES:        Pass the witness.

         18                                    RBCROSS-EXAMINATIO~          _.

         19   BY MR.     STRICKLIN:

         20        Q.      Did you have an opportunity to show up at that

         21 hearing?

         22 A. If I was, I wasn't aware of it.

         23         Q.     Okay.      Well, you certainly got the petition, didn't

         24 you?
    .,   25         A.      Eventually, yes .
r-('7)
                                               JILL FRIEDRICHS
                                           Official Court Reporter
                                        412th Judicial District Court
                                                                                              30



 r           1

             2
                          Q.
                         A.
                                  Well, you got it in February of 2009, right?

                                  Yes, sir.
             3            Q.      Did you contact -- and I don't remember the date.
             4           A.       It was February 14th.
          5              Q.       Did you contact any legal counsel for the purposes of
             6        that hearing?
          7              A.       No, sir, I didn't.
          8              Q.       Did you contact the Court or the District Clerk or
         .9 anybody to figure out when you -- what you needed to do or what
        10 you needed to show up to?

        11 A. It's basically what's in here.         That's all lies.
        12               Q.       And you could have gone to that hearing and told the
        13 Court that at that time, couldn't you have?
        14               A.       Yeah.     Yeah, I could have.
        15               Q.       But you didn't?
        16               A.       No.

        17                                MR. STRICKLIN:   Pass the witness.

        18                                MR. JONES:   Nothing   further-of-thi~   witness, Your
        19 Honor.

        20                                THE COURT:   Do you have any objections if I ask a
        21 question?

        22                                MR. JONES:   No, Your Honor.

        23                                THE COURT:   Mr. O'Grady, did I understand you to
        24 say that you did not know that your ex-wife, although she was

        25 still your wife at that time, was living with her mother?
 ~    ('])
                 11                                 JILL FRIEDRICHS
£Kii; R> Tr       G 11         34 Pa5 ·         Official Court Reporter
   ;;ttj rT} ?:> L{                          412th Judicial District Court
                                                                                                    31


         1r---------------T;uH~E~D~E~F~E~N~D~A~NMT~:~~I~w7a~s~n~'t~a~w~a~r-e~t~h-a~t~s~h_e__w_a_s-.------~

     2                          THE COURT:       Can you explain then               you admitted
     3 you called the house asking for Macy, correct?
     4                          THE DEFENDANT:         Yes.     I called to speak with
     5 Macy, my daughter.

     6                          THE COURT:       I mean Macy.
     7                          THE DEFENDANT:         Yes.
     8                          THE COURT:       Why did you call that house to speak
     9 with her if you didn't know your wife was living there?
    10                          THE DEFENDANT:         Because ·that's the last known
    11 place that I knew that Macy might be.
    12                          THE COURT:       Any follow-up?
    13                          MR. STRICKLIN:         No, Your Honor.
    14                          MR. JONES:       I would just like the Court to take
   . 15 judicial notice that in a protective order a respondent is not
    16 entitled to representation under Texas law, since it's only
    17 a -- is not even a criminal proceeding.                         It's a civil
    18 proceeding.            So that if he appears he'llcbe               repre~enting

    19 himself pro se, unless he can afford an attorney.                             So it's an

    20 unusual critter in the Texas law that you have criminal
    21 consequences, but you're not entitled to an attorney.
    22                          THE COURT:       All right.       The Court will~take
    23 notice of that.
    24                          Thank you,      Mr~   O'Grady.      You may step down.
    25                          All right.       After hearing the evidence I'm going
~ ('7)
                                            JILL FRIEDRICHS
                                        Official Court Reporter
                                     412th Judicial District Court
                                                                    '\I              32


        · 1 to find that the bail is insufficient.        I'm going revoke bail,
         2 set bail at $45,000, plus additional conditions of bail.
         3                    The additional conditions of bail are that upon
         4 release, Defendant will report to the bond supervision officer
         5 within three hours.        You will not be released on a weekend or
         6 when you cannot arrive at the bond supervision officer within

         7 three hours.       Have no contact with Amye O'Grady or any member
         8 of her family, including Johnnie Lewis.        You'll have a curfew.

         9 I'll have to find where your house is.        You're to remain there
        10 at all times except when going directly to and from work.
        11                    Mr. Jones, I'll ask you to get me what his
        12 residence is.
        13                    While out on bail you're not to commit an offense
r       14 against the laws of this state or any other state.             You will
        15 obtain and procure and pay all monitoring fees for an

        16 electronic monitoring device from the Brazoria County Probation

        17 Department and keep it on at all times.

        18                    Mr. Jones, I'm going to   as~_you   to go over these
        19 conditions of bail with your client and additional conditions.
        20 If you have any questions about them I'll clarify them.             If

        21 not, I need your client and you to sign and acknowledge you

        22 have seen      them~   And you need to fill in where his address will
        23 be.
        24                    (Discussion off the record.)

        25                    THE COURT:   All right.   Mr. Jones, this appears
~
G )1}JJ-4 iif ~t(,   '1                  JILL FRIEDRICHS
                                     Official Court Reporter
                                  412th Judicial District Court
                                                                   i__ )
                                                                                          33

                                                                                               /··,
     1 to bear your signature and your c                                       Does he
     2 have any questions about the terms of bail?
     3                    MR. JONES:       I   do not believe so, Your Honor.            He
     4 does not.

     5              \     THE COURT:       I think we're set for trial on this
     6 on September 8th; is that correct?

     7                    MR. STRICKLIN:        Yes, Your Honor.
     8                    THE COURT:       All right.   Anything further from the
     9 State?
    10                    MR. STRICKLIN:        No, Your Honor.
    11                    THE COURT:       Anything further from the defense?
    12                    MR. JONES:       No, Your Honor.
    13                    THE COURT:       Thank you.   You're excused.
f   14                    (Proceedings concluded.)

    15
    16             (r?)
         £Kf/;~;f G '1 j q PfJ5
    17               11
                                       J


    18
    19


    21

    22                                                                     ~

    23

    24
    25


                                    JILL FRIEDRICHS
                                Official Court Reporter
                             412th Judicial District Court
 1    TH
      COUNTY

                 I; Jill Friedrichsj Gfficie1i Court Reportc=r, in ami
    3 for the 412th District Court of Brazoria County/ State of
  Texc:ts 1 db heteby certify th~t: the above C~,nd: :fqregqing' C::Of!tcdns
4 a true and correct tre>nscription o:f all portions of E;:Vidence
  and other proceedings reque$teq ,tn writing by coun_sel for the
5 parties- tobe inclUded in the 'Jolume o'f the Repe,rter's Record,
  in the above-styled -and num~ered cause, all of w_hich occurred
6 in open court or in chambers and wen~ reported by me.
           .                            ~


 7               Ifurther certify th~t this ~'eporter 1 s ({ec(:):r-d of the
      proceedings tru-ly and correqtiy reflects the exhibit-s, if any,
    8 admitt~ed by thE: respect:l ve 8art'j.es.
                                        "i
                 :t further _certify   #hat the     :total cpst for the
      preparation of the      original tand one copy of the, Reporter's
10    ~~~i.6CQO lo2-ko'E I                                                                                                                    ,,
        CAIJSE NO.        53                                        §          IN nn::DisTRJcr comn
      . STA'd:OFTE¥8                                                       §          OF BRAZoRIA COUNTY, TEXAS
       vs.                                                                 §
      • E)I1At-Je IJ'YY'()'ft.     06rto. ~'/ ~"/'';-:;,,__         ·§
       CHARGE:    &:; '1 n P.}t>.-n!,:fl O:t>&;.. T~:f?i},t?r"::!1~ J .......... ~ J.J.~Pf 8~5-.t•••" • .
                                                              -.,_.ve                                                               .•
      [ ~ Defendant JS prohibtted from. commurucatmg through any means,. mcluding verbal, written; electronic, another person or 11-.v'.
          otherwise; with    A ~e. Ot~ ir.. ... I)>J . On. f.l~v mem IJe.fL of ht..t ~I~ ~ ci}Q                                                          z4
                                                      7            I                      ..         -p-= . :
                                                                                                       I                  ~o~.ue- (eMs
      [XJ Defendant is prohibited "from going within. 500 feet of the residence, _place of employment, school or person of
  .                 A""''(€.     Q'C.rtP>d'l      Q~~~eb.kv~,~~cfg'~ 1 !ld"~=~
      [V] Defendant bas a cl,lffew and shall remain at U 0          (,? ll"-~.. $1                              ,   1....1'-S'l(..;)\,.J.,./114,'!): ,
             --,--...,-----""7'""County, Texas, b;:s.:. ;!'~!?_.(q 3'1:7

                                                                                                      CRIMINAL DOCKET                                                                                                                          Case No. 58863

                                    Number of Case                       NAMES OF PARTIES                                              ATTORNEYS                                        OFFENSE                                  DATE OF FILING                        I




                                                                                                                                                                                        ::~~C~~AULT-
                                                                                                                                                                                                                                                                       1
                                            58863
                                                                                 STATE OF TEXAS                                  JERI VENNE                         State       AGGRA                                       1                 22                2009

                                   412th DISTRICT                                            VS                                                                                                                                 [ndictment or [nformation and
                                       COURT ·                                                    .                               ,,                                                                                                     Complaint

                                                                        Shane Timothy O'Grady                                                                       Deft.           JP#H080207

                                            ..                                                                                                                                                                                                                         I




                                 DATEOFORDERS                                                                     ORDERS OF COURT                                                                                                      PROCESS

                                 01/22/09                              Indictment Filed                                                                                                                                                                                1




                                 01/22/09                              Bond Set At $25,000.00

                                 02/03/09                              Notice to Den and Bondsman


    1-------+-3....1..•\ \C0"\10'\                                      ~             {)t-z/u   ~- ~         '4       ...... L         -W                                                       DATE OF ORDERS                                                                                       ORDERS OF COURT                                                                                                                                                   PROCESS                                    .
                                            -
                                                               11}2\0'\                             ~s-. .... .t· ex 1-c ~~~~hV ~., Stti1:u ~i I> ~ ,___ .J.o ~
                                                                                                                            " ~ ~ (!A-~ J___,. L
                                                                                                                                                                           ~ .o/( v '
                                                                                                                                                                                         ~- /(141714'/IJ£
                                                                                                                                                 ...._
                                                                                                                                                       "/ ~ Jl,.,/1~
                                                                                                                  - ntJ,,_.,f)
                                                                                                                    .,.I

                                                                                                                                                       ,
                                                                                                            IAA
                                                                                                                                                                                                                                       .


••. ,   ..............   J.- ~ ~~,.:. ~
                                                                  I L
                                                              t'f_ZZI~



                                                             11/?J.
                                                                                                       v {~ ...~-
                                                                                                       A

                                                                                                                ~ 't :oa,
                                                                                                                                          -          1J
                                                                                                                                                            ~~-•A .

                                                                                                                                                                 -
                                                                                                                                                                       I
                                                                                                                                                                                  r     ..o.-c.,
                                                                                                                                                                                                 4
                                                                                                                                                                      s~ frv ~- .~ ~~; A pP~..__.tJA t1Pi ~--t- /~ -
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                 -                                r       '




                                                II
                                                                                                            fJ       ~
                                                                                                                     S-m:fV           ~A~---~ ~-~" 5~
                                                                                                                                                            .           -'                                 c,.e. ..... oeA     ,./2.,..4
                                                                                                                                                                                                                                                      I

                                                                                                                                                                                                                                                Cf,'/1) ,· ,.JQ.~~
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                            ,                --   ~
                                                                                                                                                                                                                                                                                                          (/_
                                                                                                                                                                                                                                                                                                                              ..,_--      1

                                                                                                                                                                                                                                                                                                                                                       -"'I
                                                                                                                     ~ ... ~~(.~ '1.'12; 5Ttil:i_,~ ~J..-                                                                                                                                                                                             1o:..3o t..·- ;....J
                                                                                                                                                                                                                                           ,7
                                                                                                                                                                                                                                                tkjAI../J'Aa:J:;-q; 3                                p~_.o            I   A..             ~
                                                                                                                                                                                                                                                                   l1
                                                                                                                       l 19 : '"\ :;' ·, I • .                        ~();4 .. ~                                                   VYl/L- ~ A~•                                               t~~                                                  .-r~ .0 j &...;t
                                                                                                                                      f
                                                                                                                                                   l i ..

                                                                                                                                                                 T
                                                                                                                                                                                                        -4!. -        411!:1
                                                                                                                                                                                                                                                                                                                          ,                             ,
                                                                                                                           ~        0~ ~ ~~ aa;-~ • ~ ~ ,__.) ~a:k
                                                                                                                                     0,...0    ~             s   .k~-r;,_

--
                                                '                                   '                                      {l:oo~-~~ /J; 1'1; C"J- 11 =,s- n..v ~ _ reQ__)I. ; ll·:so~a/1-
                                                                                                                           lfJVJ.M        ~                      I Ptn ·      \\~ h~~-~ oUt               S17&D ~+c. ·J;                                           l   !I)S'                                                                                oY:
--

                                                                                                                            A~ ~H ~ orol.~-                 ..   ..        1 ·• -1 • ~.
                                                                                                                                                            '1>-f'i: /:2. 3 .
                                                                                                                                                                               11           ;_a_a:t
                                                                                                                                                                                          ..... Ll ,.,..o ~.... &CkA::> u.
                                                                                                                                                                                                                           I I
                                                                                                                                                                                                                                                                  --                 r



                                                                                                                           0£21. .... -~ 1".v I;~~- ~-C.)£4 .A~~ 5P~~t ~ . .L_ _J:l. 4; ~-cK-~
                                                                                                                                                            \J                              II                                     I                 ......-,


                                                                                                                                       U7                                               I                                                                                                            f                                         .              (/JI
                                                                                                                                                     lluu4 UAd:d I: tiS""- ~ ~ ro P~.u~~, ct ~-.
                                                                                                                                                                                                                               .                          I


                                                                                                                           1:3o- 6 tl..t.4 4<7
                                                                   (qJ                                                      LA...O   ~.,, -g;-~ ~· .~ l..,.u~ _aA                                          Z{J-;)..            -e..,- ~                                           .f-,:
                                                                                                                                                                                                                                                                                                  /J.~    /}£
                                                                                                                                                                                                                                                                                                   ............                 ff
                                                                                                                                                                                                                                                                                                                                     IJ       .C'    ~ ;,2-f - -
                                                                                                                                                                                                                                                                                                                                                   -~ ·"' . ;.:::,
                                                                                                                                                            L ~ "Jl,;.l., •   .         ~ -;r
                                                                                                                                                                              ---.:z:·~ ..   . --                  ~~                            ~->£-A                t,       ~ "t         :>~~ C)U
                                                                                                                                     ~~~,.·~-~ ..... ··-,~~-
                                                                                                                                                                                      • -   7    .' I C.., • A •                            -                               J            I
                                                                                                                                                                                                                                                                                                                                                              ~.
                                                            .._·J.I,J? l]                                                                                                                                                                        -                                                                                                                   '
                                                     !::»                   ,            .::-J-    ,   tl
                                                                                                                             ~ t:lfl/' h·~~-h~ ~~~.Wk.- .3:J-l j ~ (U.A«~;.t.... (Ui.lu i 'ffo:t:; 4:34," STMe Res-rS ;.J. D>)M~--~;
   •.

626327                                         ·CRIMINAL DOCKET                                                                Case No. 58863

          Number of Case           NAMES OF PARTIES          ATTORNEYS                     OFFENSE      I        DATE OF FILING
                       58863                                                             AGGRAVATED
                                    STATE OF TEXAS         JERI VENNE     State                             1       I        22        I        2009
                                                                                      ASSAULT- ENHANCED I
          412th DISTRI   m- toz.IQ527
                                                                                                                                                                                                                                                                                 (:)
                                                                                                                                                                                                                                                                                 ,.,,iJ'··
                                                                                                                                                                                                                                                                  •          •   1.... \..J.
                                                                                                          CRIMINAL DOCKET                                                                                                                               Case No. 58863           ~·-!

             .--~------------------------------------------------------------------~----------------------------------- ~~
                                . Number of Case                            NAMES OF PARTIES                                         ATTORNEYS                                          OFFENSE·                                 :~        DATE OF FILING
                                                58863                                                                                                                    AGGRAVATED ASSAULT-

                                412th DISTRICT
                                                                                     STATE OF TEXAS                             JERIYENNE                        State
                                                                                                                                                                              ENHANCED
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                             I         22
                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                      Indictment or Information and
                                                                                                                                                                                                                                                                      2009

                                           COURT
                                                                                                  vs.                                                                                                                                          Complaint
                                                                   ..
                                                                        Shane Timothy O'Grady                                                                    Deft.                JP#H080207                       _:l



                               DATE OF ORDERS                                                                              ORDERS OF COURT                                                                                                        PROCESS

                               01/22109                            Indictment Filed                                                                                                                                                    0




                               01/22/09                            Bond Set At $25,000.00

                               02/03/09                            Notice to Def't and Bondsman
                                                                                                                                                                         ..
                               3·h'1S \ IO'i                           ~
                                                                            v
                                                                                         {)r...     0..
                                                                                                          V
                                                                                                              -l-c..-'-4
                                                                                                                            '    I
                                                                                                                                     - (AJ-(..I..,l   k . ,.tt
                                                                                                                                                          VV
                                                                                                                                                                  r'I_.,.,.J I
                                                                                                                                                                     I
                                                                                                                                                                                 y. I   2-009
                                                                                                                                                                                                    .
                                                                                                                                                                                                        ~        ~                    ....   "'    "   ,
                   .
                                                                                            ~ ~ /r, ,..,_.;. '~ A.p...:..Q 2.'l; -zoocr                            · wrL!w~ -~                          ~t       ..,             ~~
                                                                                                                                                                                                                 v

                                                                                     -
                                                                                            .e4. ~ .4~-tt: :> ~ ~~
                                                                                              v                                                          . ~
                               8/'l~loi .                              L.                         ~ Irk.~              ,jp. ~          4-f I 1-n,ut.~.o ~~
                                                                                                                                                      v
                                                                                                                                                                                         .   ~ ~~:..
                                                                                                                                                                                                I
                                                                                                                                                                                                         ,().    Ud.iJ j CJo....., o...
                                                                                                                                                                                                                            v
                                                                                                                                                                                                                                                                 .~A;
                                                                                                                                                                                                             l
                                                                                           j ~ ~ Q~ ~ ... ~tJ/~ ~                                                                 0     dlu,...,._; ~J               .,M.L-.h
                                                                                '·
                                                                                            ~ -~                       · A-Ct ba.J..a% 45;.ooc             ;:RA.u;~_b;t;:;..,...r:.J c_o,.-Jl.t1:i::;-~          ~ ~..                       1/prj; &?A'
                                                                                            {?AI'- Cof.l.,.h',",_
                                                                                                               ..-.ol"lAL.C, ~~
                                                                                                                       .. _ --·-          ~...,..-.+n
                                                                                                                                 ..- __ _ _           fje .1'2.1'-/...il>~
                                                                                                                                                 ·- . -:-- ___ _                              D+J 4) "A'          ,fl (9.-v

                                                                                             W~ht-~~-~·~~~~~~
                                                       (CZ)                                  s.b ~·'"-JOYCE HUDMAN
COUNTY .CLERK
111 E. Locust, Suite 200
Angleion, Texas 77515                                                                "'···-.:
(979-864-13!:!0)
(979-388-1380)
                                                                                 - ..,
                                                                                 .:, .: :: ;: ;1 t~
(281-756-1380)                                                                . " ~ !1      :J   ~ ~~
(979-864-1 020) Fax
                                                                  -:~lt;_.::.::,·~·:c..,u,:rti:¥,
                                    BRAZORIA COUNTY, ANGLETON, TEXAS

                                                September 23, 2009

    SHANE TIMOTHY O'GRADY                                   Re: 174235
                                                            The State of Texas vs.
                                                            SHANE TIMOTHY O'GRADY
                                                            VIOi. 01' !'ROTECTlVf ORDi-:i( ... /HA



 Dear Sir:

 You arc hereby notified that the above styled and numbered cause will be called by Judge .Jeremv Warren, County Court
 at Law No.3, for announcements on October 16th, 2009, in Courtroom No. 321A of lhc Courthouse in Angleton, Brazoria
 County, Texas.

 It is the responsibility of the accused AND his bondsmen to have the accused person in Court at           8.\f~.
                                                                                                     on that date. No
 shorts, tank tops or cutoffs allowed in courtroom. Shirts must be tucked in. Telephones and pagers must be turned off
 or placed on vibrate or silent mode. Space is limited, only defendants allowed in the courtroom.

 FAIUm.K TO APPEAR WHEN YOUR CASE IS CALLED WILL RESULT IN THE BOND BEING l?ORFEITED
 AND A WARRANT ISSUED FOR YOUR ARREST.

 IN THE EVENT YOU ENTER A PLEA TO DISPOSE OF YOUR CASE, FINANCIAL AfUu\NGE.MENTS WILL NEED
 TO BE MADE THROUGH THE COLLECTIONS DEPARTMENT ON THE PLFA D/\TL. WHiCH WILL lNCLUDE A
 MONETARY DOWN PAYMENT TOWARDS THE FINE AND COUTn COST~: lF ·ntE FI>JE i\ND COURT COSTS
 ARE NOT PAID IN FULL THAT DAY.

 PLJi:ASE BE PREPARED FOR THE POSSIBILITY THAT YOU MAY BEL\ COVRT PROCEEDINGS ALLDAY.

 Joyce Hudman, County Clerk
 Brazori                                                                                   Index -              1


                                                                                             -··   ........ ..,...,"--
                 1                            REPORTER'S RECORD                                                          .,., __ -,_~.,,o;:.,~--:.~




                 2                          VOLUME 2 OF 5 VOLUMES

                 3                      TRIAL COURT CAUSE NO. 58,863

                 4         ~     APPELLATE COURT CAUSE NO. 14-09-01037-CR   1!::-·

                 5

                 6 STAT.E OF TEXAS                  *    IN THE DISTRICT COURT OF

                 7                                  *
                 8   vs.                            *    BRAZORIA COUNTY, TEXAS

                 9                                  *
                10 SHANE 0 GRADY
                            I
                                                    *    412TH JUDICIAL DISTRICT

                11   ************************~**************************************


                12                                VOIR DIRE

                13 ***************************************************************

                14

                15              On the 2nd day of November, 2009, the following

                16 proceedirtgs· came ·on to be heard in the above:-enti tled and

                17 numbered cause before the HonQrable W. Edwin Denman, Judge

                18 presiding, held in Angleton, Brazoria County, Texas.

                19

                20              Proceedings reported by Machine Shorthand Method.
                21
                                                                            ....
                                                                                         ~.,.




                25


                                               JILL FRIEDRICHS
\                                          Official Court Reporter
    \   \
                                        412th Judicial District Court
            \
                                                                                                1



        1                                 THE COURT:    You may be seated.

        2                                 We're on the record.     Let the record reflect that

        3   counsel for the State, counsel for the Defendant, the Defendant

        4   and members of the venire panel are all present and seated in

        5   the courtroom.

        6                             ~   Good afternoon, ladies and gentlemen.       My name is

        7   Ed Denman.                 I'm Judge of the 412th District Court, and I'll be

        8   presiding over this trial.                     At this time I'd like to introduce
                       4'
         9 you   t~               the attorneys that will take the lead in the case.
                     ·. ~---.r·, _
                 · ~-:~. ~~
                 _

       10                   '•.   /       Representing the State of Texas will be Mr. Don

       11   Stricklin.

       12                                 Mr. Stricklin.

       13                                 MR. STRICKLIN:     Good afternoon, folks.

       14                                 THE COURT:    State ready?

       15                                 MR. STRICKLIN:     State's ready, Your Honor.

       16                                 THE COURT:    Representing the Defendant will be

       17   Mr. Mark Jones.

       18                                 MR. JONES:    Good afternoon.

       19                                 THE COURT:    Mr. Jones, is the defense ready?

       20                                 MR. JONES:    Defense is ready, Your Honor.

       21                                 THE COURT:    Ladies and gentlemen, before we get

       22   started with my instructi(fns I want to apologize, first of al.l,

       23   for the temperature in this courtroom.                       We don't have any

       24   control over the temperature in here.                      It may be very cold.   It

       25   usually is.                   I have purchased blankets and they are over here
(II)
_§'tf/J.Ilit '1 k '1 i                                      (- :
                                       \ .....-./




                                                        NO. 58,863

      THE STATE OF TEXAS                                    §          IN THE DISTRICT COURT OF

      vs.                                                   §          BRAZORIA COUNTY, T EX A S

      SHANE O'GRADY                                         §          412TH JUDICIAL DISTRICT
                                                                         I
                                                                         \                            [F
                                                                                             ~c'clock_ _ _M
                                                                                                           0 lle [).)
                             DEFENDANT'S ELECTION ON PUNISHMENT
                                                                                                        NtJV 02 2009
                                                                                             JERRY DEERE
-,.   TO THE HONORABLE JUDGE OF SAID COURT:                                      Clark of District r.ourt Brazoria C~. 1flxr
                                                                                8Y        .           .. ,~-· .••. ~ ....:..Dft:•.
             NOW COMES the Defendant in the above entitled and numbered cause, and-:ITies- hr;··~· . ·

      Election on Punishment, and respectfully requsets that the        JURY      assess the sentence iri this

      cause in the event that the Defendant is found guilty.




                                                    !
                                                    \,,./




                                      1-1.
                                     -.   ':-~

                                                  NO. 58863
        THE STATE OF TEXAS',,· -.                       §                     fN THE DISTRJCT COURTOF

        VS.                                             §                     BRAZORIA COUNTY, TEXAS

        SHANE TIMOTHY O'GRADY                           §                     23RD JUDICIAL DISTRICT



                                                 VERDJCT
I
                We, the jury, having found the defendant, SHANE TIMOTHY O'GRADY, guilty of the -

        offense of Aggravated Assauh, do further find that the said defendant is the same person who, prior

        'to' the commission of that offense, had been convicted of the felony offense as alleged in the

        enhancement allegation; and' we assess his punishment at confinement in the penitentiary for

        "30    YEll~ S , said terin being Life or nol more than Ninety-nine (99) years nor less than Five .

        (5) years.

                We further assess a fine of      _-f_:___EJ---'.____;this being an amount not more than
        Ten TI10us_and and No/100 ($ 10,000) dollars.
                                                                 _   .   '




                                                        PRESID               JUROR

                                                        /llo~MttrJ            BcVe!UOGo




                                                 IMAGE6
           {.13)
                -J-·
    ex~k:r·'m''          :                                      NO. 58863

      THE STATE OF TE.XJ\S                §          IN THE-DISTRICT COURT OF

      vs:                                 §         BRAZOR.lA COUNTY, TEXAS

      SHANE TIMOTHY O'GRA.DY              §         23RD JUDJCJAL DISTRJCT




                                    VERDICT

            We, the jury, find the defendant, SHANE TIMOTHY O'GRADY, guilty of the

      offense of AGGRAVATED ASSAULT, as charged in the indictment..




                                                             .._ __   tFll\L~lQ!.
                                                                       .
                                                                           o'clock__ ~·-··- ~'

                                                                      HOV 0 3 2009
                         ~-~s .



.·-
                                                                            IMAGE 6




                                              6
                                  NO. 58863

 THE STATE OF TEXAS                   §            fN THE-DISTRICT COURT OF

. VS;                                 §            BRAZORIA COUNTY, TEXAS .

 SHANE TIMOTHY O'GRADY                §            23RD JUDJCJAL DlSTRJCT




                                VERDICT.

        We, the jury, find the defendant, SHANE TIMOTHY O'GRADY, guilty of the

 offense of AGORA VA TED ASSAULT, as charged in the indictment.




                                          PRESID       JUROR

                                              /lloli'MA-J /3eyfl 1                      TRIAL COURT CAUSE NO. 58863

 2    STATE OF TEXAS                      IN THE DISTRICT COURT OF

 3    vs.                                 BRAZORIA COUNTY, TEXAS

 4    SHANE 0' GRADY                       412TH JUDICIAL DISTRICT

 S             I, Jill Friedrichs, Official Court Reporter, in and
      for the 412th District Court of Brazoria County, State·of
 6    Texas, do hereby certify that the following exhibits constitute
      true and complete duplicates of the original exhibits, or are
 7    the originals, excluding physical evidence, offered into
      evidence during the trial in the above-entitled and numbered
 8    cause as set out herein before the Honorable W. Edwin Denman,
      Judge of the 412th Judicial District Court of Brazoria County,
 9    Texas, and a trial beginning on November 2nd, 2009.

10           I further certify that.the total cost for the
    preparation of the original arid one copy of the Reporter's
11 Record is $ l \Q"\~ :P·and was paid/will be paid by Bra.zoria
  ·.County.
12
             WITNESS MY OFFICIAL HAND this the '-'
                                                   ~    .,,
                                                      day of
13   QC;l_.~         ' 2009.
14

15
                                                  ...
16

17
                                                              6866
18                          Expira :!:,  a
                            Official Court Reporter
·19                         412th District Court
                            Brazoria County, Texas
 20                         111 E. Locust, Room 201
                            Angleton, Texas 77515
 21                         979.864.1917




                                JILL FRIEDRICHS
                            Official court Reporter
                        412th Judicial District Court
                                                                                              37


1    first phase.   You're under those in fhi~~hase as well.                         If

2    you'd please step down and accompany the bailiff to the jury

3    room.   We'll be in recess until you have reached a verdict.

 4                  (Jury out to deliberate.)

 5                  (A short recess was taken.)

 6                  THE COURT:     All right.        Put them   bac~            in the jury
                                                                                                   J
 7   box.
                                             I   1
                                                                                                   \

 8                  (Jury in.>'

 9                  THE COURT:     You may be seated.

10                  The record will reflect that counsel fot the

11   State, counsel for the Defendant, the Defendant and the jury '

12   are all seated.

13                  Mr. Beveridge, has the jury reached a verd:ict · on

14 punishment?

15                  PRESIDING JUROR:       Yes, sir.

16                  THE COURT:     Wa~   it unanimous?

17                  PRESIDING JUROR:       Yes, sir.

18                  THE COURT:     Would you hand-the verdict form to

19   the bailiff, please?

20                  Mr. O'Grady, would you please stand?

21                  "Verdict:     We, the jury, having found the
                                                                       -~....

22   Defendant, Shane Timothy O'Grady, guilty of the offense of                           _

23   Aggravated Assault, do further find that the said Defendant is

24   the same person who, prior to the commission of that offense,

                         of a felony offense as alleged in the


                                  JILL FRIEDRICHS
                            Official Court Reporter
                       412th Judicial District Court
                                                                                              38


              1      enhancement allegation, and we assess his punishment at

              2      confinement in the penitentiary for 30 years, said term being

              3      life or not more than 99 years nor less than 5 years.         We

              4      further assess a fine of zero dollars, this being an amount of

              5 not more than $10,000."              And it's signed by Mr. Beveridge as

              6 presiding juror.

              7                         Do you wish to have the jury polled?

              8                         MR. JONES:    I do not, Your Honor.

              9                         THE COURT:    Ladies and gentlemen of the jury, I

             10 have received and I accept your verdict._

             11                         You may be seated, Mr. O'Grady.

             12                         That brings to a close your involvement in this

             13      case.     I   want to thank you as the attorneys have thanked you

             14      for your diligence, for your long hours and for sitting on this

             15       jury.    You've heard it said that this doesn't function without

             16 people like you.            We thank you for your service.

             17                         I had previously told you that you're not to

             18      discuss the case with anyone.         You're p~if~ctiy free to discuss

             19 the case with anyone you wish.              Sometimes the attoxneys may

             20       want to ask questions of what did we do good, what could we

             21       have done better.      You are perfectly free to discuss it with

             22       them if you want.      You're also perfectly free to t.ell them     y~Q.u


             23       do not want to talk about it.        And I know the attorneys and if

             24       you tell them that, they will honor that.        If for some reason

             25       they don't, let me know and we'll make sure that gets honored.
       • •        - /i,~
€K~1& f.'/y~,~,=q~~=~=~==============================================~
        1
                                                     JILL FRIEDRICHS
 fs,        ?? o~          9                  Official Court Reporter
                                           412th JudiGial District Court
                                                                                                    \
                                                                                               39


     1                   In a few weeks you'll get a      ~heck   from the Corinty

     2   to pay you for your service.      You heard me say yesterday you

     3   get $10 for yesterday and $40 for today, which is a pittance;

     4 but that's what the legislature tells the County we can pay

     5   you.   So that's what the County pays.

     6                   If you would leave your badges on the bench

     7   there, on the rail there, your ·notes you can leave here.

     8 Mr. Kent will make sure those notes are shredded.            And get yqur

     9 personal items.      If anything is left in the jury room feel free

    10   to get that.

    11                   If you need something to show that you have been

    12   here for these two days, Elaina will       b~   out in the hall and

    13   will give that to you on your way out.          Thank you again for

    14   your service.    I wish you a good, safe trip home and you are

    15   excused.

    16                   (Jury out.)

    17                   THE COURT:    All right.    The record will reflect

    18   that counsel for the State, counsel for'· the· Defendant, the

    19   Defendant are all present.      The jury has been. excused.

    20                   Mr. O'Grady, would you please stand?

    21                   Mr. O'Grady, you came.before this Court and pled
                                                                    ·~r

    22   not guilty to the offense of Aggravated Assault.          She jury    '!'.c...,"-:-



    23   found you guilty of that offense.      You then entered a plea of

    24   true to the enhancement allegation, and the jury assessed your

    25   punishment at 30 years in the Institutional Division of the
         J-

                                      JILL FRIEDRICHS

fs- if o1 9                    Official Court Reporter
                            412th Judicial District Court
                                                                                     40


        1    Texas Department of Criminal Justice and no fine to ·be           asse~sed


        2    against you.                 i..{J21Ji   jJ()U.   Z/lJ J
                                                                   .
        3                    It is the judgment of this Court that the

        4    enhancement allegations are true and that you are guilty in

        5    Cause Number 58863 of the offense of Aggravated Assault as

        6    alleged ih the indictment and that you be punished in

        7    accordance with the jury's verdict.

        8                    Is there anything that you wish to say before the

        9    Court pronounces punishment?

       10                    THE DEFENDANT:       No, sir.

       11                    THE COURT:     All right.         Mr. O'Grady, having

       12    nothing to say, it's the order-of this Court, having been found

       13    guilty of the offense of Aggravated Assault, and punishment

       14    assessed at 30 years, I hereby deliver you to the Sheriff of

       15    Brazoria County for transportation to the proper unit of the

       16    Institutional Division of the Texas Department of Criminal

       17    Justice where you will be confined for a period of 30 years.in

       ·18   accordance with the laws governing the Texas Department of

       19    Criminal Justice Institutional Division.

       20                     I note that you have credit for 99 days for time

       21    served.   That will be noted on the docket.

       22                     I do need to advise you that you do .. have a rig.l},t

       23    to appeal.     Should you be without funds to hire an attorney,

       24    I 1 il provide one for you to assist you; and should you be
{!~J   25    without funds to pay for a transcript, I'll provide one for
             - 3.-

                                          JILL FRIEDRICHS
                                    Official Court Reporter
                                 412th Judicial District Court
                                                                                41


      1    you.     Do you understand you have   tho9e~,    rights?
                                                     '                                i
                                I


                              ~/.
                                                                           133


 1   and the members of the jury.        We will -- the bailiff widl show

 2   you how to run the tape.        The volume should be up here.   I have

 3   it the same as I had it when you were listening to it during

 4 the courtroom.        If you need it further feel free to come around

 5   here.      There is a thing that says "master volume".     You can

 6 turn it up or down on that master volume switch.           As soon as

 7 Mr. Kent shows you how to operate it he will stand outside the

 8 door to the courtroom.           When you are finished just knock on the

 9   door, let him know that you're going to go back into the jury

10   room.      Then he will come back into the courtroom.

11                     At this time would everybody please leave the

12    courtroom?

13                                                                   to

14    tape.)

15                     THE COURT:     All right.   Let's get the jury back

16    in the jury box.

17                     (Jury in.)

18                     THE COURT:     You may be seated.

19                     The record will reflect that counsel for the

20    State, counsel for the Defendant, the Defendant and the jury

21    are all present and    seate~    in the courtroom.

22                     Mr. Beveridge, I understand the jury- has reache-d

23    a verdict in this case?

24                     PRESIDING JUROR:     Yes, sir.

25                 ~THE    COURT:     Was your verdict unanimous?
     ... ~ ~·

                                    JILL FRIEDRICHS
                             Official Court Reporter
                          412th Judicial District Court
    I
I




                                                                                              134


        1                        PRESIDING JUROR:     Yes, sir.

         2                       THE COURT:     Would you hand the verdict form to

         3   the bailiff, please?

         4                       Mr. O'Grady, would you please stand.

         5                        "The State of Texas versus Shane Timothy O'Grady.

         6 Verdict:          We, the jury, find the Defendant, Shane Timothy

         7   O'Grady, guilty of the offense of Aggravated Assault as charged

         8   in the indictment."         Signed by Mr. Beveridge as presiding

         9   juror.

        10                        Do you wish to have the jury polled?

        11                       MR. JONES:     No, Your Honor.

        12                        THE COURT:    Thank you.   You may be seated.

        13                        Is the State ready to proceed?

        14                        MR. STRICKLIN:    Your Honor, .if you could          giv~   the

        15   State five minutes to talk with the witnesses?

        16                        THE COURT:    All right.   Do y'all want to approach

        17   a minute?

        18                        (Discussion off the record.)

        19                        THE COURT:    All right.   Ladies and gentlemen, I·

        20   was talking to the attorneys about the length of what they

        21   anticipate the punishment phase would be.            We   thin~,       that
                                                                            ·.;~t




        22   probably it .will take about an hour to get the evidence in arrd

        23   get the charge to you for you to deliberate.              That will make it

        24   like 10 after 5:00.         At that point in time we're on your clock.

        25                                                        If you would like to
             ..We;__ will   stay as long as you want to stay .


                                               JILL FRIEDRICHS
                                        Official Court Reporter
                                     412th Judicial District Court
                                                                                  135


       1    go into the jury room for just a minute and see if y'all want

       2    to recess for today and start at 9:00 o'clock in the morning we

       3    can do that.      Or if you want to go ahead and go this evening

        4 we'll kind of go whichever way you would prefer to go.           But

       5    that's kind of the time constraint we would be under.         So if

        6   you want to step down and go into the jury room for just a

        7   minute and y'all can talk about whether you want to continue to

        8     go this afternoon or whether you want to start tip first thing

        9     in the morning.        So if you'll step down into the jury room I'll

       10     let y'all decide which way you want to go_and then we'll

       11 proceed accordingly.

       12                       (Jury out.)

       13                       (Guilt/Innocent portion concluded.)

       14

r      15
I

       16

       17

       18
                           ,.:;.__
'I     19
f.

       20      Exf/l!3if ''m ''


       23

       24 .

       25


                                              JILL FRIEDRICHS
 ·--                                    Official Court Reporter
                                     412th Judicial District Court
---.... ..,/         -
               .;.




                              SIJ
                              626327

                                                                CAUSE NO. 58863


                              THE STATE OF TEXAS                       *   IN THE DISTRICT COURT
                                                                       *

                              VS.                                      *   OF BRAZORIA COUNTY, TEXAS
                                                                       *
                               SHANE TIMOTHY O'GRADY                   *   23_Ro JUDICIAL DISTRICT


                          /And on this the 2ND day of NOVEMBER, 2009, came on the fonnation of the jury

                              and from the regular panel for the week the following named persons, viz:   v

                              MARILYN BELL                                      . BERNARD PAVLAS

                               EMMA PENA                                         MATTHEW PETWAY

                               NORMAN BEVERIDGE                                  MANUEL CASACLANG

                               JOYCE HEINRICH                                    MARSHA WILEY

                               CLAUDIA LEJEUNE                                   BRYAN HEBERT

                               JOSEPH WILKINSON                                  SEANTOVES
                                                          ,_
                         J/   were duly selected, impaneled and sworn as the Jury for the trial of the above

                              numbered and entitled cause.




                                                                                                 DC JURY PANEL FORM -15209


                                                                                                                             0065
   - - - - - - - - - - - - - - - - - - - - - - - - - ::--::--'"-----·- ---:; ·:;:                  ::::.~-, :_::_:_:._:._:_:---=--=-::__::   - - - - - - - - - - - - - - - - - - - - - - - -
  BRAZORIA COUNTY                                           / ___ /               JURY SELECTION SYSTEM -- '--~                PAGE    1
                                                         ;>          ·           Panel Name: 11/02/0·9/412      -~~-}.
                                                        -;~_,          "·          Court Date: 11/02/09 ·                                              '"-_J
                                                       ..:::-9a s e : JUDGE_DENM.N:{;_12.:_4.5.P.M_CR IM INAL___j ..
  ------------------                                 -.- -...:._~----~--:- :.... -:-:--_-------------..:---------------------- ---------
                  Name ... , . . . . . . . . . . . . . ."-.. . .                                  Juror #
    41-_;R~OQ.lD~C;.JK~~~.. -ID*~t!Jl~tli.Y~NfEE~EA~'T'~OB'lltt-~----r166"'1~0o- COJ.l~
                                                                                                 "•/;)
                  BRENDA SUI!:                    SHAI1~R                                         :32~             St-
                  MARILYN BELL                                                                    22

                  A.:WGELl\ MARIE WILSON                                                          1346             Sf.
                  BERNARD ALFRED PAVLAS                                                          1297

    '"'6·         SI:IIWNOW              L~~        ·IOI:Il\JSTON                                 i!S?            _$\-
    _.,""'!,....._-_.,.CAR"""''T"'QrrL"'Oy'TNr-"''CMAR~rrt""':E~RI'T'0n::Bnt"FJNI't!S7'iQil:iNr---Tl'rTU-rl-,-/   ClUL   ~

    -·~6---'f'f'P.Orf'lrlr'l"l:O~:R..,.I"'f'C~M~ltR:rR-f'D~ALrfTFlB~R"fi'J!!~C'MM'"f''f'~--~/7f'472             C_tt.u~
  -:::l2~~pe:s::~I:liln:as:;a''"5 =ati:lit=e:!f:e~r=aai=in*'e~t!BP!Hae:lfRt::::===~4c'l:'!5~;                     A, 5t
   ...,l:""'O,.-.__,..Q'1:1F.l"'I'E'T':L~S~E-nJ-\_,:R..,~~NmEA~~Bi'R'ET"C"'I'J:\:"11'~1tR:----"''-'7"'~-'7~6-     C£Lu_ ~
  ....;;L~l;J.----1R~O~BB-lE~R~TT:SS"Il"E~PP1H[!J1EI!:'llr:r'l""'1E~SS'1C~O:JIB:TIARiiTf--E6~4r44               CcLu-~
 ---~i..;2~--.-'fil~mmrr  ----------------------------------------------------------------------------
 BRAZ()RIA COUNTY                                                          JURY SELECTION SYSTEM                                  PAGE        2
                                                                         Panel Name: 11/02/091412
                                                                           Court Date: 11/02/09
                                                      Case: JUDGE DENMAN; 12:45PM CRIMINAL
  ------------------------~---------------------------------------------------

                Name . . . . . . . . . . . . . . . . . . . . .                         Juror #

   ~~~7--~fM·~~~~·~t~J~~~~~lE~G~O~O~R~I~S~----------~2~a7 ~
                NOE I l\1V>            HFPbJ:Al>ij)FZ                                   727         ·.A
  ,~~~~~~~!~I~~R~K±L~Y~MNDNI~lW1~l~L~L~I~~---------4~e~~~~
(\@             JOYCE ANN HEINRICH                                                     1316

~              MARSHA LABAY WILEY                                                      998
  -3~~-~.~~~K..r:/Jl"z:..~R:-E:'SiNH~.~~il;t.~J~E--iiiiAAU~J'!FI:r.Hl-:t:-ItiERR------:1~2~4"'6rt   C!.a..u-s.e.__,
  ~~~d~~B~R~B~liD~A~S~I•I~I~l~H~Hil~N~E~S~------~9~~ ~
q@             CLAUDIA ELAINE LEJEUNE                                                  1340
 ~~~~--~9~E~R~6~IftOT;A~t·*'O~l~~~~·~~~Y~0~~~------~~~6~~c:Qlu_~
~g~-~~KM~RtM~~~~R~S~O~t~4t*4BHRr-----------~~~AHl ~QUUL~
   ~           S'fl! 11EN 'W          RELSEY                                           556•         .A
               P}':IGB 'btl}'&l!i P&RR¥                                                1252 .. .A

   69          d'ESUS ALVARADO                                                         956               .A
\~             BRYAN HOWARD HEBERT                                                     1302

\\ U)          JOSEPH IV WILKINSON                                                     1247
(j,fJ)         SEAN CHRISTOPHER TOVES                                                  835

   43          SHARON GARCIA HEBERT                                                    1134

   44          CAFQJ.YN             :E!ONK~J       LEUig                               se-6     A
  45           AMANDA MENDEZ URIBE                                                     428

  46           CASI E LYNN PUR YEAR                                                   1282
                                                                                                                           (;sJ
  47           ROBERT MELINDER                                                         775
                                                                                                                      GitJ;~/T
                                                                                                                                 11
                                                                                                                                      A/_I/
  48          AMBER LEIGH MCDANIEL                                                    4,37

  49          WILLIAM WESLEY FORD                                                     31

 ~55"0'0--il~EA:I~R~b~Y~·....J~O;l...JFS:CO~S~T~EUR~------·~"/~64                                   c.   ttu_ ~
  51           CLARA MAY LESHIKAR                                                     857

  52          SUSAN MCCASLAND POPE                                                    1055




                                                                                                                                                  0057
-----------------------------------------------------------------.-----------
BRAZORIA COUNTY              JURY SELECTION SYSTEM                                           PAGE        3
                                           Panel Name: 11/02/091412
                                             Court Date: 11/02/09
                                    Case: JUDGE DENMAN; 12:45PM CRIMINAL

         Name . . . . . . . . . . . . . . . . . . . . .   Juror   tt
 53      EDWIN JOSEPH SORINA                              1152
 54      MARY DILBERT GREENWOOD                           615
 55      MACDONALD ANEGBODE AKHEIT                        582
         UAME
 56      JILL HAGEN OLSON                                 1208
 57      RYAN CHRISTOPHER TONEY                           1341
 58      JIMMIE LEBLANC SPICER                            1311
 59      MARQUETTA G DAVIS                                1339
 60      .AYODELE OLUBUNMI ONI                            580
 61      GARNER WAYNE LAMBERT                             242
 62      SHINY JOSEPH                                     1281
 63      DEVIN ANDREW OWENS                               68
 64      LAURA FERGUSON GALINDO                           862
·65      EZEQUIEL SOSA                                    762
 66      FREDDIE JOE SCOTT                                1102
~    >   :RILl!::t BRADFoRD WE~'T                         134'7 Qa..u...~

 68      SHAUNDELYNN RUSHCELL BRIG                        1326
         HT            ...

                                                                                                  ·,;.



 70      CIRO ARMANDO BENITEZ                             200               /~);) J "{} c ll II J AI
                                                                            IG-A.I'flr.JJT IV
 71      NANCI LEA GLOVER                                 60
 72.     SALVACION BONUEL MITRA                           309

72    record~     listed.




                                                                                                         0058
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -.- - - - (-'- -· ~:~..-:.. ~:: :.:~-:J.:: -: ...;_~~-:.··-- ·.~---~. --- - - - -.- - - - - - - - - - - - - - -
    BRAZORIA COUNTY                                          , ,_----.JURY-: sErLECTION SY~STEM · .. ·' . ]                                                       PAGE               1
                                                        -
                                                  e,.C__gs.e_: JUDGE DE~ 12 : 4 5 PM CRIMINAL -,"::.':>
    - - - - - - - - - - - -     - - - - - - - - - - - - -      -~-...;..~....~~r--...·~~··:... ~-:..           - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



                 Name . . . . . . . . . . . . . . . . . . . . .                     Juror ff

        1      ...-ReeSER         t)W.~='/!n!i     i:.'li~W                          ~9~9-         ('(.

        2

        3
                .EREHfflt SUE o9HAt1!::R:

                 MARILYN BELL
                                                                                     326

                                                                                     22
                                                                                                 s-+
        4        J;!NG'fi::bh HMtiE WILSON                                          1346          '"Sr.
        5        BERNARD ALFRED PAVLAS                                              1297

        6         SHANNOW bEE                 JOHNS"fOl~                             2::~3'1      -s+-
        7        CJ\RObYn tp,RlE ROBHJSOH                                            1 Q-3:'1     ~~~~;i~-~~~~~--------------~~-s~~~~~i~~-s~sT~~-----------------~~~~----;
                                                                Panel Name: ll/02/09"I4T2------::::>
                                                                  court Date: ll/02'to·g~
                                             ~-:~G_E-DENMAN:;,                                12 : 4 5 PM CRIMINAL
--~-------------------------------------------------------------------------

                 Name . . . . . . . . . . . . . . . . . . . . .               Juror #

 27.             M~RY      JAWE OOORIS                                       ""187      :)-j-
 28              NOE LARA HERNANDEZ                                           727

<9,.-~K:TI'AMiBB:EE~Jti:;L-:Y.f~Jtl~ffftlif--i  - -                                      -                        -                             -
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -~- - - - - - - - - - - - - - - - - - ·- - - - - - - - - - - - - - - - - - -
BRAZORIA COUNTY                                   ~y SELECTION--SYST~--.:,                                       . PAGE              3
                                              c::::::Panel Name:__.11/02,/09I412 '->-_~
                                           ~-court Date: 11/02/09 ".:-----;-_....)
                              .           ~-:~~~;~1!"1 CRIMINAl:'--~-:-,
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --- - - - - - - - - - -- - - - - - - - - - - - .. - - - - - - - - - - - - - -
           Name . . . . . . . . . . . . . . . . . . . . .                  Juror #

 53         EDWIN JOSEPH SORINA                                            1152
 54        MARY DILBERT GREENWOOD                                          615
 55        MACDONALD ANEGBODE AKHEIT                                       582
           UAME
  56        JILL HAGEN OLSON                                               1208
  57        RYAN CHRISTOPHER TONEY                                         1341

  58        JIMMIE LEBLANC SPICER                                          1311
  59        MARQUETTA G'DAVIS                                              1339
  60        AYODELE OLUBUNMI ONI                                            580
  61        GARNER WAYNE LAMBERT                                            242
  62        SHINY JOSEPH                                                    1281
  63        DEVIN ANDREW OWENS                                              68
  64        LAURA FERGUSON GALINDO                                          862
  65        EZEQUIEL SOSA                                                   762
  66        FREDDIE JOE SCOTT                                               1102
            ~-1,. L1:"£"11ry"""""BRAbn"7r~F"0""R"D----r:rw"C'£t::!Srr1'r------,-l"'T7f34 7 Ct:_

  68        SHAUNDELYNN RUSHCELL BRIG                                       1326
            HT                                                                                                           (15)
                                                                                                                             ' ()"       IIA J 1)
                                                                                                                    t;;X/1.P;>!f"        fV     .
                                                                            200
  70

  71
            CIRO ARMANDO BENITEZ
            NANCI LEA GLOVER                                                60
                                                                                                                 p3 . IQ o1               10

  72         SALVACION BONUEL MITRA                                         309


 72 records listed.
~~~~~i~- c~~~~--                 --- -;~-.~~---r~ ~~r=-~~~~~~~f~,-~-~~-~ir~-~ ~-=~~- -------- --~~~;--- -~
                                       _"-.             Court Date: 11/02/09                    =   ,_-1__
                                   c::_s~~NMAN; 12: 45PM CRIMJ}1AL~
----------------------------------------------------------------------------
            Name . . . . . . . . . . . . . . . . . . . . .    Juror #
  -±-       RODGER DWAYNE EATON                               1070
       2    BRENDA SUE SHAVER                                 326
       3    MARILYN BELL                                      22
       4    ANGELA MARIE WILSON                              1346
       5    BERNARD ALFRED PAVLAS                            1297
                                                                                  at    6.~ 0 ~~ ~~- ~
       6    SHANNON LEE JOHNSTON                             257
                                                                                                NOV 02 2009
  ~         CAROLYN MARIE ROBINSON                           1017
                                                                                        -           JERRY DEERE
   ~        TODD RICHARD ALBRECHT                            742                   ......
                                                                                   sv· _____
                                                                                       """• .                -   _ ca. ~
                                                                                          ot Oli1J1ct Court Brazoita
                                                                                                                        .DEPUT!
                                                             495~
 ~         CHELSEA RENEA BECKER                              778
 ~         ROBERT STEPHEN ESCOBAR                            644

~          NANCY POLK SINGLETARY                             692
 13        EMMA PENA                                         718
                                                             l2 7 i         'l.
 lS        PtAR:CI:l\ ItO:tiOP f>U'f'Ci!Bbb                  1:2:~~     :1
 16        MARIA GUADALUPE BARRIOS                           641
           C'PBPih":dli:B t.. .:.')




           BRAZORIA COUNTY         JURY   SELECTION   SYSTErM~-­    PAGE   2
                                            11/02/09~1_4~
                                  Panel Name:
                             ~·. Co~,r.~Date: ll/q2/09
                             ~NMA~U              12:4SPM CRIMINAL
     .,.~:: ,:• ':·~,....     :.
. . ... ....
•   1.
             ; ~
         ~~.,,_   ..
                                   :~




                       C.:.




                              BRAZORIA COUNTY                    JURY SELECTION SYSTEM                  PAGE    3
                                                                Panel Name: 11/02/091~
                                                         ~_c;:.'_OJ:l!"_t__ Pa._!.e: 11/02/09
                                                        ~ JUQ~~DENMAN~ 12:45PM CR~MINAL

                                                                      ~· -~~.··1''   .··

                                        Name .................... .              Juror #
                                   53   EDWIN JOSEPH SORINA                      1152
                                   54   MARY DILBERT GREENWOOD                   615
                                   55   MACDONALD ANEGBODE AKHEIT                582
                                        UAME
                                   56   JILL HAGEN OLSON                         1208
                                   57   RYAN CHRISTOPHER TONEY                   1341
                                   58   JIMMIE LEBLANC SPICER                    1311
                                   59   MARQUETTA G DAVIS                       1339
                                   60   AYODELE OLUBUNMI ONI                    580
                                   61   GARNER WAYNE LAMBERT                    242
                                   62   SHINY JOSEPH                            1281
                                   63   DEVIN ANDREW OWENS                      68
                                   64   LAURA FERGUSON GALINDO                  862 ·
                                   65   EZEQUIEL SOSA                           762
                                   66   FREDDIE JOE SCOTT                       1102
                               ~        RILEY BRADFORD WEST                     1347
                                   68   SHAUNDELYNN RUSHCELL BRIG              1326

                              ~
                                        HT
                                        SILVIA MINOR HENDRIX                   1079
                                                                                             ·{;s)
                                   70   CIRO ARMANDO BENITEZ                   200         ~Jt#;eir 1'N '1 IOfis,
                               71       NANCI LEA GLOVER                       60

                               72       SALVACION BONUEL MITRA                 309

                              72 records listed.




                                                                                                           006J.
                                                                                         ,
                                                                                         ~




            1                   REPORTER'S SUPPLEMENTAL RECORD
\.____ .·
             2                       VOLUME 1 OF 1 VOLUMES

             3                   TRIAL COURT CAUSE NO. 58,863

             4             APPELLATE COURT CAUSE NO. 14-09-01037-CR

             5

             6 STATE OF TEXAS                *        IN THE DISTRICT COURT OF

             7                               *
             8   vs.                         *        BRAZORIA COUNTY, TEXAS
             9                               *
            10 SHANE 0' GRADY                *        412TH JUDICIAL DISTRICT

            11 ***************************************************************
            12                         INDIGENCY HEARING
•,
            13 ***************************************************************
 '----·
            14

            15           On the 17th day of November, 2009, the following
            16 proceedings came on to be heard in the above-entitled and
            17 numbered cause before the Honorable W. Edwin Denman, Judge
            18 presiding, held in Angleton, Brazoria County, Texas.

            19

            20           Proceedings reported by Machine Shorthand Method.
            21
            22

            23
                                                                                 """"·

            25
                                                 '·
                                        JILL FRIEDRICHS
                                    Official Court Reporter
                                 412th Judicial District Court
                                                                                             PJ•
           .-
                                                                                      7



            1 the judgment in this case will reflect an affirmative finding

            2 of a deadly weapon, -namely a firearm, being used in this

            3 Aggravated Assault.        Do you understand that?

            4                     THE DEFENDANT:    Yes, sir.

            5                     THE COURT:    Anything from the State?

            6                     MR. STRICKLIN:    No, Your Honor.

            7                     THE COURT:    Anything from the defense?

            8                     MR. JONES:    Other than we would object, Your

            9 Honor.        The judgment should have been entered at the time my
          10 client was sentenced.          Since we filed an appeal under 23 .1 of
          11 the Texas Rules of Appellate Procedure since he has made a

          12 notice -- requested a new trial and entered an appeal, I don't
          13 think an amen~~ent of the judgment is correct at this time

           14 since the Court has lost power to do that once we filed notice
          15 of appeal.

          16                      THE -COURT:   All right .   I've noted your ·

          17 exception.

          18                      MR. JONES:    Thank _you, Your Honor.
          19                      THE COURT:    Anything further we need to put on

          20 the record?

          21                      MR. STRICKLIN:    No, Your Honor.

          22                      MR. JONES:    No, Your Honor.
           23                     THE COURT:    Okay.
           24                     (Proceedings concluded.)
(10)       25

t:?~'1/8; f-'10   il   d./?1:_·             JILL FRIEDRICHS
                                        Official Court Reporter
                                     412th Judicial District Court
                                                               .""?-.                                              ·--=-~-·




--~~                                                 NO. 58863

  \j~TilE STATE OF TEXAS                                  §             IN THE DISTRJCT COURT OF

       VS.                                                §             BRAZORIA COUNTY, TEXAS

       SHANE TIMOTHY O'GRADY                              §             23RD JUDICIAL DISTRICT

                                        . CHARGE OF THE COURT ON PUNISHMENT

       MEMBERS OF THE JURY:

               Having found the defendant, SHANE TIMOTHY O'GRADY, herein guilty of the offense

       of Aggravated Assault, it now becomes your duty to assess the punishinent in this cause.

               In the enhancement allegation of· the indictment it is alleged that the defendant was

       convicted on the 4th day of November, 1998, in Cause No. 33,722, in the 23rd Judicial District

       Court of Brazoria County, Texas, for the felony offense of Robbery, which said conviction had

       become a final conviction prior to the commission of the offense for which you have just found the

       defendant to be guilty.

               To this enhancement allegation in the indictment, the defendant, SHANE TIMOTHY

       O'GRADY, has pleaded "true".              You are therefore instructed to. find that the enhancement

       aHegation as alleged in the indictment is "true'' and assess the punishment· of the defendant, .

      · SHANE TIMOTHY O'GRADY, at confinement in the penitentiary for Life, or for any term of not

       more than Ninety-nine (99) years or not less than Five (5) years. In addition, you may assess a fine

       not to exceed Ten Thousand ($ J0,000.00) Dollars.

               You are further charged that in fixing the defendant's punishment, you
                                                                                    . ,:' may take .into
                                                                                        ·..              ~....,.
       consideration all of the evidence submitted to you in the full trial of this case, that is, all of the

       evidence submi~ed to you in the tria] of the first part of this case wherein you were called upon to .

       determine the guilt or innocence of the defendant, and all of the evidence admitted before you in the

fSYf/;'Bif· ''P" SP.gs .    • I         ·,
                                /       /
                            '       I




                                                                                                                        0085
,-.
          .·,




                         second part of this trial wherein you are called upon to tix the defendant's punishment; and you will

                         be bound by the charges of the court covering the first and second parts of this trial in determining

                         what punishment shall be given to the defendant.

                                 In a criminal case the law permits a defendant to testify in his own behalf but he is not

                         compelled to do so, and the same Jaw provides that the fact that a defendant does not testify shall

                         not be considered as a circumstance against him. You will, therefore, not consider the fact that

                         the defendant did not testify as a circumstance against him; and you wi!J not in your retirement to

                     consider your verdict allude to, comment on, or in any manner refer to the fact that the defendant

                         has not testified.

                                 You are instructed that there is testimony before you in this case regarding that the

                     defendant committed criminal acts, other than the offense alleged against him in the indictment in

                     this case. These are called extraneous offenses.

                                 You cannot consider testimony of extraneous offenses for any purpose unless you find and

                     believe beyond a reasonable doubt that the defendant committed any such extraneous offense.

                                 It is not required that the prosecution prove guilt of any extraneous offense beyond all

                     possible doubt.          It is required that the prosecution's proof excludes all "reasonable doubt"

                     concerning the defendant's guilt.

                                 Under the law applicable in this case, the defendant, if sentenced to a tenn of imprisonment;

                     may earn time off the period of incarceration imposed through the award of good conduct time.

                     Prison authorities may award good conduct time to a prisoner who exhibits:,;good behavior,

                     diligence in carrying out prison work assignments, and attempts. at rehabilitation. If a prisoner

      Q~7)           enga~es in misconduct, prison authorities may also take away aJJ or part of any good conduct time

      €}1/118 )ftiP II 5 A~ 5
                t   ..
                                                 •

                                                                          2




                                                                                                                                 0086
              ·'
              .,..
      .
          .

              ..
                   ,_
                        .
                        ...




                                                                                             -,
                                  earned by the prisoner.

                                          lt is also possible that the length of time for which the defendant will be imprisoned might

                                  be reduced by the award of parole.

                                          Under the law applicable in this case, if the defendant, is sentenced to a term of

                                  imprisonment, he will not become eligible for parole until the actual time served equals one-half of
                                                        - '·--       .   ....: -

!·                                the sentence imposed or 30 years:~whichever is less, without consideration of any good conduct
                                              '   ---      .     -         -··     ·----·   ~,.- ...;- 1                                •

!                                                                    .....
                                  time he may earn. Eligibility for parole does not guarantee that parole will be granted.

                                          It cannot accurately be predicted how the parole law and good conduct time might be

                                  applied to this defendant if he is sentenced to a term of imprisonment, because the application of

                                  these laws will depend on decisions made by prison and parole authorities.

                                          You may consider the existence of the parole law and good conduct time. However, you

                                  are not to consider the extent to which good conduct time may be             awarde~   to or forfeited by this

                                  particular defendant. You are not to consider the manner in which the parole law may be applied to

                                  this particular defendant.

                                          You are admonished that in deliberating upon the punishment to be assessed against the

                                  defendant in this case, you must not refer to, nor discuss any matter not in evidence before you.

                                  You must not arrive at the punishment to be assessed in this case by any lot or chance, or by putting

                                  down any figures and doing any dividing or by any system of averages. Under the instructions

                                  herein given, it will not be proper for you in determining the penalty to be assessed to fix the same

                                  by any method other than a full, fair, and free exercise of the opinions of the indivi_9ual jurors under

     .. (!1J                      the evidence admitted before you.

                                          During your deliberations you are instructed that you shouJd not consider the remarks,
                              I    I     1I
               ekJ.ii8T/                  fJ 11 ~-Pfjs.
                                                                                                           3
                                                                                                                                        \




                                                                                                                                                   0087
         rulings or actions of the judge presiding during this trial as a_ny indication of the court's opinion as

         to the existence or nonexistence of any fact or as an indication of the court's opinion as to the

         punishment to be assessed against the defendant.

                 You are the exclusive judges of the facts proved and the credibility of the witnesses, and of

         the weight to be given their testimony, but you are bound to receive the Jaw from the Court which is

         herein given you and be governed thereby.

        - ..-_.)"') Your verdict must be unanimous. After you have arrived at your verdict, you may use the

         forms attached hereto by having your presiding juror fill in the appropriate blanks and signing the

         verdict as presiding juror.                            ·.   ·,   .


                 You have been permitted to take notes during the testimony in this case. In the event any of

         you took notes, you may rely on your notes during your deliberations. However, you may not share

         your notes with the other jurors and you should not permit the other jurors to share their notes with

        ,you. You may not use your notes as authority to persuade your fellow jurors. In your deliberations,

         give no more and no less weight to the views of a fellow juror just because that juror did or did not

         take notes. Your notes are not official transcripts. They are personal memory aids, just like the

         notes of the judge and the notes of the lawyers. Notes are valuable as a stimulant to your memory.

         Ori_the other hand, you might make an error in observing or you might make a miStake in recording

         what you have seen or heard.

                 After you have retired to consider your verdict, no one has the authority to communicate

         with you except the officer, bailiff of the Court, who has you in charge.
                                                                                                -·
               , In the event you desire to communicate with the Court on any matter .in connection ~fth
(1~)
         your deliberations, your presiding juror wiJJ notify the bailiff, who will inform the Court thereof.
 t:"kf1;8;T· ''p '1.     5-~5"                                                              .

                                                            4




                                                                                                                    0088
                   . ·.   .   : \.                                                                --..... __ _




     .
     ....
         :


                   After you have retired, any communications to the Court must be in ,writing. If you have any

                   questions or requests, you should reduce them to writing on a full and complete sheet of paper,·

                   noting the date and time, have the presiding juror sign them, and present them to the bailiff. After

                  you have reached a verdict, or if you desire to communicate with the Court at any time, please

i
                  knock on the door and the bailiff will respond.
\r




                                                                        IMAGE6




              (17)

                          '1           llp11
                                               s- Pg~ ..
             ~JC;.J I f3      J   f-




                                                                    5